    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 1 of 99




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


HARVARD, et al.,          )
                          )
          Plaintiffs,     )
                          )
v.                        )            Case No.: 4:19-cv-00212-MW-CAS
                          )
                          )
MARK S. INCH, et al.,     )
                          )
          Defendants.     )
__________________________

              PLAINTIFFS’ MOTION TO COMPEL
 FIRST REQUESTS FOR PRODUCTION FROM DEFENDANTS MARK
   INCH AND FLORIDA DEPARTMENT OF CORRECTIONS AND
   RESPONSES FROM DEFENDANT FLORIDA DEPARTMENT OF
 CORRECTIONS TO INTERROGATORIES BY PLAINTIFF HARVARD
        WITH INCORPORATED MEMORANDUM OF LAW

      Plaintiffs, by and through undersigned counsel, and under Federal Rule of

Civil Procedure 37 and Local Rule 26.1 of the Northern District of Florida, hereby

move for an order: compelling Defendant Inch and Defendant FDC (collectively,

Defendants) to produce requested documents to Plaintiff’s First Requests for

Production; compelling Defendant Florida Department of Corrections (FDC) to

respond to Plaintiff Harvard’s First set of Interrogatories; overruling Defendants’

objections; setting deadlines for production; and awarding reasonable fees and



                                          1
     Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 2 of 99




costs because Defendants’ objections are not substantially justified. In support of

this Motion, 1 Plaintiffs state as follows:

                                    Factual Background

       1.      Plaintiffs challenge Defendants’ statewide policy and practice of

isolating people, alone or with a cellmate, for an average of 22 hours or more per

day in cells smaller than the average parking space. ECF 13 ¶¶ 57-59. They allege

that through the use of isolation, Defendants deprive Plaintiffs and the class

members of basic human needs—normal human contact, environmental

stimulation, and exercise—and subject them to oppressive security measures. ECF

13 ¶¶ 59, 83, 84. Plaintiffs contend that the cumulative effect of these conditions

exposes them and class members to a substantial risk of harm in violation of the

Eighth and Fourteenth Amendments. ECF 13 ¶¶ 59, 177. Plaintiffs also allege

that Defendants discriminate against people with disabilities in their use of

isolation. ECF 13 ¶¶ 151-159.

       2.      Plaintiffs served their First Request for Production of Documents

(RFPs) on Defendants Inch and FDC on August 13, 2019. After Plaintiffs granted


1
  This motion is divided into two sections. In the first, Plaintiffs address the overarching legal
issues that form the bases of Defendants’ objections. In the second, Plaintiffs delineate each of
the disputed requests and set out the reasons discovery should be compelled, in accordance with
Rule 26.1 of the Local Rules.



                                                 2
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 3 of 99




them an extension, Defendants responded with objections on October 11, 2019.

Defendants requested, and Plaintiffs agreed to, an extension until October 23,

2019, to produce documents not objected to. Defendants produced a very limited

number of the requested documents to Plaintiffs on October 24 and 25, 2019.

      3.     On August 28, 2019, Plaintiff Harvard served her First Set of

Interrogatories on Defendant FDC. Defendant FDC responded to the

interrogatories on October 14, 2019, objecting in part.

      4.     On October 31, 2019, Plaintiffs sent Defendants a meet-and-confer

letter, in which they addressed each of Defendants’ objections to producing

discovery and provided legal support for their positions regarding the requested

discovery. On November 12, 2019, Plaintiffs and Defendants met and conferred

regarding Defendants’ discovery responses.

      5.     Based on the meet and confer and several subsequent

communications, it is clear that Defendants continue to misunderstand this case.

ECF 54 at 15 (Order Denying Motion to Dismiss) (“Defendants' argument is

premised on a fundamental misunderstanding of Plaintiffs' claims.”). They believe

the case is solely a facial challenge to written policies that originate from

Defendants’ headquarters in Tallahassee. That is not the case that Plaintiffs have

pleaded.




                                           3
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 4 of 99




      6.     Defendants’ refusal to provide relevant documents is primarily based

on three objections: 1) Information from specific facilities, including about

isolation policies and practices at those facilities, and about individual people is not

relevant; 2) Plaintiffs are entitled to only two years or less of information, not the

five years they have requested for certain information, because they are solely

seeking injunctive relief; and 3) Defendants cannot produce “sensitive safety and

security information” because the Confidentiality Order entered by this Court

(ECF 58) is insufficient. An order by this Court regarding these three objections

will facilitate discovery for nearly all the contested discovery requests.

      7.     In addition, in response to two requests (RFPs 62 and 63), Defendants

assert the “self-critical analysis privilege” to shield documents that may prove their

knowledge of a substantial risk of serious harm—an essential element of Plaintiffs’

deliberate indifference claim. Also, although it is unclear to what extent

Defendants are withholding documents based on these objections, Defendants

assert that nearly all of Plaintiffs’ requests are “vague, ambiguous, overly broad

and burdensome.”

                                I.   MEMORANDUM


      Under Rule 26(b)(1), “Parties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense . . . .” Fed. R.

Civ. P. 26(b)(1). Plaintiffs’ “broad right of discovery is based on the general

                                           4
     Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 5 of 99




principle that “litigants have a right to ‘every man’s evidence,’ and that wide

access to relevant facts serves the integrity and fairness of the judicial process by

promoting the search for the truth.” Shoen v. Shoen, 5 F.3d 1289, 1292 (9th Cir.

1993) (citation omitted). As detailed below, Defendants’ overarching objections

lack merit and impermissibly impede Plaintiffs’ access to information that is highly

relevant to their quest for the truth in this case.

    A. Discovery about specific institutions and individuals is relevant to the
       claims and defenses at issue in this case.

       Essentially, Defendants’ position is that Plaintiffs are not entitled to any

information or documents concerning any person, or anything that has happened, at

Defendants’ various prisons. Specifically, they refuse to provide any discovery

about the creation or “implementation of policy at the institution level and on an

inmate-by-inmate basis” because they regard that information as irrelevant. 2 This

includes refusing to produce discovery regarding written policies that apply only at

specific prisons.3 These objections appear to be based, at least in part, on

Defendants’ belief that this case is only a facial challenge to official written

2
  Defendants make this objection or a closely related objection in response to the following
contested RFPs to Inch: 27, 29, 31, 33, 35, 37, 46, 48, 49, 51, 84-89, 92, 93, 95, 107, 108, 109,
110, 111, 112, 113, 114, 115, 116, 117. Defendants make a closely related objection to the
following contested Interrogatories to FDC: 15 and 16.
3
  Although Defendants do not make a relevance objection to each request seeking “policies,”
they make a general relevance objection to “policies” that are only in effect at certain institutions
in their “Objections to Instructions and Definitions.” For that reason, Plaintiffs explain the
relevance of each request for “policies” in Section II.


                                                  5
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 6 of 99




policies promulgated by FDC’s top leadership. It is not. Contrary to Defendants’

assertions, this discovery goes to the heart of this case.

      Plaintiffs bring a claim under 42 U.S.C. § 1983, alleging that Defendants,

through various written and unwritten policies that are pervasive in prisons

throughout the state, implement an overarching policy and practice of isolating

people in such a way that deprives them of their rights. See, e.g., ECF 13 ¶¶ 57,

59, 82, 116, 120, 176-181. Section 1983 applies to deprivations of rights caused

by “statute, ordinance, regulation, custom, or usage, of any State.” § 1983

(emphasis added). Section 1983 claims may challenge practices, and not just

formal policies, because “[a] custom or practice, while not adopted as an official

formal policy, may be so pervasive as to be the functional equivalent of a formal

policy.” Grech v. Clayton Cty., Ga., 335 F.3d 1326, 1330 n.6 (11th Cir. 2003).

For that reason, Plaintiffs are entitled to discover more than just formal written

policies from Tallahassee to support their Section 1983 claim. See, e.g., Dunn v.

Dunn, 219 F. Supp. 3d 1100, 1158 (M.D. Ala. 2016) (finding that § 1983 liability

could properly rest on policies and practices of the Alabama Department of

Corrections, and the policies and practices of individual prisons).

      Plaintiffs allege that Defendants subject people in isolation to a substantial

risk of serious harm and disability discrimination through their isolation policies

and practices. They do not make these allegations in a vacuum. Defendants


                                           6
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 7 of 99




implement their isolation policies and practices through individual staff at specific

prisons in such a way that affects individual people. Plaintiffs are entitled to

evidence of how staff implement the policy and practice at specific prisons and

how such implementation subjects individual people to a risk of harm or

discrimination. As recognized by the Eleventh Circuit, “[r]elevant discovery in

this case would necessarily include facts related to other [incarcerated people]

because [t]o establish a policy or custom, it is generally necessary to show a

persistent and wide-spread practice.” Smith v. Fla. Dep’t of Corr., 713 F.3d 1059,

1064 n. 7 (11th Cir. 2013); see also Parsons v. Ryan, 289 F.R.D. 513, 521 (D.

Ariz. 2013) (“A policy, practice, or custom may be inferred from widespread

practices or evidence of repeated constitutional violations for which the errant

officials are not reprimanded.”)

      For example, Plaintiffs allege that Defendants implement a statewide policy

of depriving people of exercise by allowing them only a few hours a week, at most,

of exercise in a cage. ECF 13 ¶¶ 108-112. But they also allege that Defendants do

not have enough exercise cages for everyone in isolation and fail to rotate people

to ensure everyone receives the meager exercise time allotted under the Florida

Administrative Code. ECF 13 ¶ 111. To support their claims, Plaintiffs need

discovery regarding any policy at, for example, Florida State Prison, that directs

staff how to manage exercise time given the shortage of cages, and correctional

                                           7
     Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 8 of 99




records that show whether individual people at Florida State Prison did in fact

receive exercise time. Plaintiffs sought this information in RFPs 34 and 35 to Inch,

but Defendants refuse to provide it under their narrow definition of what is relevant

in this case. 4

       As a defense to Plaintiffs’ claims, Defendants assert, “Liability cannot be

predicated upon an isolated act or incident.” ECF 62 § VIII, ¶ 8. Indeed, the Court

has already made clear that Plaintiffs’ claims are not about “separate and distinct

incidences.” ECF 54 at 34. In short, Plaintiffs should have access to discovery at

the institutional and individual level, including policies from specific prisons, to

demonstrate a pattern of conduct that is pervasive and widespread.

    B. The timeframe Plaintiffs requested for discovery responses is
       reasonable given the claims and defenses in this case.

       Though Plaintiffs asked for discovery dating back to January 1, 2015, for

some requests and interrogatories, 5 Defendants unilaterally limited many of their

responses to one year and, in some cases, two years, before the filing of the



4
  Defendants also refuse to provide highly relevant information, based on this narrow definition,
regarding treatment units that could serve as an alternative to isolation for people with
psychiatric and intellectual disabilities in response to RFP 77 to Inch and Harvard’s
Interrogatories 7 and 8 to FDC.
5
  Plaintiffs request documents from January 1, 2015, until the present for the following contested
requests: RFPs to Inch 12-26, 28, 30, 32, 34, 36, 38, 42, 43, 45, 47-49, 52-63, 68-76, 78, 84-89,
94-97, 99, 104, 107-117; RFPs to FDC 1-5, 7; Harvard’s Interrogatories to FDC 7, 8, 16.


                                                8
     Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 9 of 99




Complaint.6 They attempt to shield past information from discovery on the theory

that because Plaintiffs seek injunctive relief, only current information is relevant.

The opposite is true.

       In their Eighth Amendment claim, Plaintiffs allege that Defendants were

deliberately indifferent to a substantial risk of serious harm. ECF 13 ¶¶ 124-143,

180. To prove deliberate indifference, Plaintiffs must show “(1) subjective

knowledge of a risk of serious harm; (2) disregard of that risk; (3) by conduct that

is more than gross negligence.” Thomas v. Bryant, 614 F.3d 1288, 1312 (11th Cir.

2010). The subjective knowledge prong may turn on circumstances that suggest a

defendant-official’s knowledge of a “longstanding” substantial risk. Farmer v.

Brennan, 511 U.S. 825, 842-43 (1994). In cases seeking injunctive relief “to

prevent a substantial risk of serious injury from ripening into actual harm, . . . the

irreparable-injury requirement may be satisfied by demonstrating a history of past

misconduct, which gives rise to an inference that future injury is imminent.”

Thomas, 614 F.3d at 1318 (citing Farmer, 511 U.S. at 842–43).




6
 Unless otherwise specified in the requests, Plaintiffs initially requested discovery from January
1, 2014, through the present. Defendants responded that they would only provide discovery
dating back to one year before the Complaint. Plaintiffs then offered to modify the request to
January 1, 2015. Defendants offered to provide certain policies for this time period. But for
other requests, Defendants offered to go back two years instead of one, which, for reasons
described below, is still patently insufficient. Despite Plaintiffs’ attempt to negotiate this issue in
good faith, the parties have reached an impasse.


                                                  9
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 10 of 99




       Consistent with these principles, this Court has allowed Eighth Amendment

plaintiffs to discover facts developed years before they filed their complaints. For

example, in Hoffer v. Jones, a case filed in 2017, the Court granted the plaintiffs’

motion to compel materials from 2013 to 2016 that they alleged were relevant to

their deliberate indifference claims. See Plaintiffs’ Motion to Compel at 7-8,

Hoffer v. Jones, No. 4:17-cv-00214-MW-CAS, ECF 150 (N.D. Fla. Nov. 13,

2017); Hoffer v. Jones, No. 4:17-cv-00214-MW-CAS, ECF 174, slip op. at 2 (N.D.

Fla. Dec. 6, 2017). See also McPherson v. Fla. Dep’t of Corr., No. 4:19-cv-156-

MW-CA, ECF 73, slip op. at 2-3 (N.D. Fla. Oct. 9, 2019) (granting a motion to

produce discovery for documents created between 2013 and 2016 for an Eighth

Amendment, ADA, and Section 504 case filed in 2019).

       Plaintiffs’ decision to request information dating back to January 1, 2015, is

not arbitrary. Rather, it is crafted to lead to the discovery of admissible evidence

based on information Plaintiffs gathered through public records requests. For

example, in 2015, Defendants participated in a national survey of state prison

systems regarding their use of isolation, including the number of people in

isolation, the number of people in isolation with a serious mental health issue, and

the number of people who had been in isolation for at least three months. Ex. A. 7

7
 Defendants have not produced this document although it is responsive to, for example, RFPs
107, 111, 112, 113, 114, 115 to Inch.



                                             10
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 11 of 99




The survey results, which Defendants reviewed, described the risk of harm from

isolation and indicated that Defendants isolate people at twice the national average.

ECF 13 ¶ 127.

       Shortly afterward, Defendants began an “Analysis of Segregation Processes”

to “look at the Department’s close management, administrative and disciplinary

segregation statuses and the processes used to place, monitor and release inmates

from these statuses.” Ex. B8 at 3. As part of this analysis, Defendants extensively

reviewed the necessity of isolating people for lengthy periods of time and the stark

conditions under which they are held, and made recommendations for changes to

their isolation practices—in other words, the exact issues at the core of this case.

Documents related to this process contain admissions that are highly relevant to

Plaintiffs’ claims of deliberate indifference, including Defendants’ admission that

“long-term segregation can create or exacerbate serious mental health problems

and antisocial behavior among incarcerated people, have negative outcomes for

institutional safety, and increase the risk of recidivism after release.” Ex. C. at 1.

Discovery before, during, and after this analysis will demonstrate not only whether

Defendants knew of a substantial risk of serious harm, but also whether they

implemented adequate measures to address the risk.

8
 Defendants have refused to produce this document although it is responsive to, for example,
RFPs 62, 107, and 111 to Inch.



                                              11
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 12 of 99




       Evidence of Defendants’ past conduct is especially important given the

defenses raised in their Answer, ECF 62. They claim that the violations Plaintiffs

allege, if they exist, are moot because they “have been or will have been remedied

before the time that this action is finally adjudicated.” ECF 62 § VIII, ¶¶ 17, 27.

But under the doctrine of voluntary cessation, “longstanding practice” cuts against

a finding of mootness. Sheely v. MRI Radiology Network, P.A., 505 F.3d 1173,

1185 (11th Cir. 2007). If the illegal practices cease, evidence from years before

Plaintiffs filed suit will be necessary to challenge Defendants’ mootness defense.

    C. Defendants are improperly withholding discovery based on unspecified
       “confidentiality, safety, and security” concerns.

       Defendants improperly refuse to produce discovery due to “confidentiality,

safety, and security issues.”9 Specifically, in response to a number of requests,

they object to Plaintiffs’ definition of “policies” because “the definition includes

safety and security-sensitive materials, including but not limited to technical

manuals, post orders, and other security security-related materials that are highly-

confidential [sic] in nature.” In response to other requests, Defendants object to

producing certain documents that they allege are exempt from disclosure under


9
  Defendants object to RFPs 12-15, 22-24, 35-37, 46-49, 53-55, and 136 to Inch based upon the
confidentiality, safety and security issues raised in the general objections to “policies.” In
response to RFPs 107-17 and 124-34 to Inch, and RFPs 1-7 to FDC, Defendants object to
producing documents they allege are exempt from disclosure under Florida’s public records
laws.


                                              12
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 13 of 99




Sections 945.10 and 119.071 of the Florida Statutes “without an order/agreement

governing confidentiality.”

      There is no apparent justification for Defendants’ refusal to produce such

discovery on this basis. As an initial matter, the Court entered a Confidentiality

Order, ECF 58, after Defendants raised these objections. Defendants have refused

to withdraw this objection, or specifically identify all the requests for which they

continue to withhold documents based on this objection, after the Court entered

this Order. They maintain this position even though the Order is designed to guard

against the improper dissemination of sensitive safety and security information.

Defendants’ refusal to abide by the terms of this Order appears to be an attempt to

relitigate their request for an extraordinarily limited “Attorneys’ Eyes Only”

designation, which the Court expressly declined to enter. See ECF 58 at 1-2.

      Additionally, Defendants have not asserted any legal privilege that may

exempt such documents from disclosure. Indeed, there is no such thing as a

blanket “safety and security privilege” in the federal common law, the United

States Constitution, a federal statute, or the federal rules. See Fed. R. Evid. 501.

Plaintiffs also note that public records exemptions have no bearing on Plaintiffs’

discovery requests, as the existence of a statutory exemption is not “a basis for

failing to provide documents requested through discovery in a federal lawsuit.”

Yili Tseng v. Fla. A&M Univ., No. 4:08CV91-SPM/WCS, 2008 WL 11337646, at


                                          13
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 14 of 99




*3 (N.D. Fla. Dec. 3, 2008). See also Delaurentos v. Peguero, 47 So. 3d 879, 881

(Fla. 3d. DCA 2010) (public record act “provision does not create a privilege

which would insulate such records from discovery in litigation.”)

   D. Defendants improperly assert the self-critical analysis privilege.

      Defendants improperly object to RFPs 62 and 63 to Inch based on the “self-

critical analysis privilege.” Defendants have not provided a privilege log

describing the nature of these documents as required by Rule 26(b)(5), so it is

unclear to what extent that they are withholding documents on this basis. Even so,

the Eleventh Circuit has yet to recognize this privilege, also known as the “peer

review privilege,” and expressly rejected it in federal civil rights cases. Adkins v.

Christie, 488 F.3d 1324, 1329 (11th Cir. 2007). In fact, the “overwhelming

majority of decisions” both in and outside of the Eleventh Circuit have rejected the

self-critical analysis privilege in any context. Burrow v. Forhas Taurus S.A., 334

F. Supp. 3d 1222, 1232-33 (S.D. Fla. 2018); Jenkins v. DeKalb County, 242 F.R.D.

652, 659 (N.D. Ga. 2007) (“It appears that every United States Court of Appeals

that addressed the issue of whether there is a federal medical peer review privilege

has rejected the claim.”).

      Defendants’ documents related to the harms, effects, or impact of isolation

are critical to Plaintiffs’ claims that Defendants knew of a substantial risk of

serious harm and failed to take reasonable measures to address it. Defendants
                                          14
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 15 of 99




cannot use this privilege as a shield to prevent Plaintiffs from obtaining this crucial

evidence. Univ. of Pa. v. E.E.O.C., 493 U.S. 182, 193 (1990) (denying a peer

review privilege because “if there is a ‘smoking gun’ to be found that demonstrates

discrimination … it is likely to be tucked away in peer review files”); Adkins, 488

F. 3d at 1329 (finding that the peer review privilege did not apply because the

documents were “critical” to the plaintiff’s discrimination claims); see also Agster

v. Maricopa Cty., 422 F.3d 836, 839 (9th Cir. 2005) (rejecting peer review

privilege in the prison context because “it is peculiarly important that the public

have access to the assessment by peers of the care provided”).

      Plaintiffs acknowledge that some courts within the Eleventh Circuit,

including the Northern District of Florida, have applied the self-critical analysis

privilege. See, e.g., Reichhold Chemicals, Inc. v. Textron, Inc., 157 F.R.D. 522,

527 (N.D. Fla. 1994); Reid v. Lockheed Martin Aeronautics Co., 199 F.R.D. 379,

385 (N.D. Ga. 2001). But Reichhold, for example, is not a federal civil rights case

and did not involve an Eighth Amendment claim that required the plaintiff to prove

deliberate indifference. And both Reichhold and Reid were decided before the

Eleventh Circuit, in Adkins, rejected the self-critical analysis privilege in civil

rights cases. As such, the rule in Adkins must take precedence. Moreover, the

Reichhold court required “that no document should be privileged unless it was

prepared with the expectation that it would be keep [sic] confidential, and it has in


                                           15
     Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 16 of 99




fact been kept confidential.” Id. at 527. Plaintiffs have received countless

documents through public records requests from Defendants that they believe

would be responsive to these requests. See, e.g., Ex B. In other words, Defendants

have not kept such documents confidential and cannot assert the self-critical

analysis privilege to shield them from production.

     E. Defendants’ boilerplate objections are meritless and should be rejected.


        Defendants object to nearly every request as “vague, ambiguous, overly

broad and burdensome.” These boilerplate objections are “strongly disfavored.”

N.D. Fla. Loc. R. 26.1(c); see also Siddiq v. Saudi Arabian Airlines Corp., No.

6:11-CV-69-ORL-19GJK, 2011 WL 6936485, at *3 (M.D. Fla. Dec. 7, 2011)

(finding that boilerplate objections “are, by themselves, meaningless, and are

deemed without merit”) (citing Milinazzo v. State Farm Ins. Co., 247 F.R.D. 691,

695 (S.D. Fla. 2007)).

        Defendants’ objections about vagueness and ambiguity are baseless because

Plaintiffs have clearly defined the terms in each request, including, for example,

“policies.”10 Also, Defendants have previously produced documents in response to

10
  “POLICY” or “POLICIES” refers to written or formal policies, interim policy documents,
procedures, rules, regulations, protocols, technical manuals, post orders, guidelines, directives,
orders, instructions, bulletins, training materials, memoranda, practices, customs, and usages,
including those that may not have been officially approved, reduced to writing, or otherwise
formalized. It includes policies that are in effect throughout FDC or at one or more
FACILITIES.


                                                 16
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 17 of 99




public records requests that used the same or similar terms. Defendants identified,

for example, a list of “Procedures Related to Close Management,” Ex. D., in

response to a public records request seeking policies and procedures regarding

“placement, retention, management, and/or release of prisoners in close

management,” which is nearly identical to RFP 15. And yet, Defendants have not

produced many of these procedures.

      Defendants have also not explained, with the required specificity, why

Plaintiffs’ requests are overly broad or burdensome. At most, they have identified

a certain number of responsive documents to a limited number of requests. See,

e.g., RFPs 98 and 99. Even for these requests, however, they have not alleged that

compliance will cause great labor and expense. And even if it did, this fact would

not of itself excuse compliance with a discovery request. Lane v. Capital

Acquisitions, 242 F.R.D. 667, 670 (S.D. Fla. 2005); § 2214 Motion for Order

Compelling Inspection, 8B Fed. Prac. & Proc. Civ. § 2214 (3d ed.). It is

Defendants’ burden to specifically explain how each request is burdensome or

overbroad, which they have failed to do. Lane, 242 F.R.D. at 670 (“[T]he

objecting party must do more than simply intone the familiar litany that the

interrogatories are burdensome, oppressive or overly broad.”) (internal punctuation

and citations omitted).




                                         17
       Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 18 of 99




          In toto, Defendants’ objections are not substantially justified. And so, under

Fed. R. Civ. P. 37(a), Plaintiffs request reasonable attorneys’ fees and costs

incurred in relation to this Motion to Compel. Devaney v. Continental American

Ins. Co., 989 F.2d 1154, 1159 (11th Cir. 1993) (finding that Rule 37 was

“toughened … to mandate that expenses be awarded unless the conduct of the

losing party or person is found to have been substantially justified”).

          In the section below, Plaintiffs explain why the Court should compel

discovery as to each request.

                              II.    CONTESTED REQUESTS


Plaintiffs’ First Request for Production to Inch:
          RFP 12: ALL POLICIES RELATED TO placement, retention,
          management, transfer, AND release of PRISONERS in Disciplinary
          Confinement.
          DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. …11 Defendants
          also object based upon the confidentiality, safety and security issues raised
          in the general objections to “policies.” Defendants further object that “ALL
          POLICIES RELATED TO” and “retention” and “management” are vague,
          ambiguous, overly broad and burdensome.

          This request seeks relevant information because Plaintiffs allege that the

conditions in Disciplinary Confinement subject people to a substantial risk of

serious harm (see, e.g., ECF 13 ¶¶ 75, 78, 79, 102-103, 106), and that Defendants

11
     Plaintiffs have replaced Defendants’ withdrawn objections with ellipses (…).



                                                 18
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 19 of 99




fail to modify their policies and procedures to ensure that people with disabilities

are not placed in Disciplinary Confinement because of their disabilities (ECF 13 ¶¶

152). Defendants’ policies and practices related to Disciplinary Confinement are

specifically at issue in this case. Plaintiffs’ request is clear and Defendants have

failed to explain why this request is overly broad and burdensome.

      RFP 13: ALL POLICIES RELATED TO placement, retention,
      management, transfer, AND release of PRISONERS in Administrative
      Confinement
      DEFENDANT’S RESPONSE: … Defendants also object based upon the
      confidentiality, safety and security issues raised in the general objections to
      “Policies.” Defendants further object that “ALL POLICIES RELATED TO”
      and “retention” and “management” are vague, ambiguous, overly broad and
      burdensome.

      This request seeks relevant information because Plaintiffs allege that the

conditions in Administrative Confinement subject people to a substantial risk of

serious harm (ECF 13 ¶¶ 75, 77, 102-103, 108), and that Defendants fail to modify

their policies and procedures to ensure that people with disabilities are not placed

in Administrative Confinement because of their disabilities (ECF 13 ¶¶ 152).

Defendants’ policies and practices related to Administrative Confinement are

specifically at issue in this case. Plaintiffs’ request is clear and Defendants have

failed to explain why this request is overly broad and burdensome.

      RFP 14: ALL POLICIES RELATED TO placement, retention,
      management, transfer, AND release of PRISONERS in Maximum
      Management.

                                          19
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 20 of 99




      DEFENDANT’S RESPONSE: … Defendants also object based upon the
      confidentiality, safety and security issues raised in the general objections to
      “Policies.” Defendants further object that “ALL POLICIES RELATED TO”
      and “retention” and “management” are vague, ambiguous, overly broad and
      burdensome.

      This request seeks relevant information because Plaintiffs allege that the

conditions in Maximum Management subject people to a substantial risk of serious

harm (see, e.g., ECF 13 ¶¶ 75, 81, 102-103, 106) and that Defendants fail to

modify their policies and procedures to ensure that people with disabilities are not

placed in Maximum Management because of their disabilities (ECF 13 ¶¶ 152).

Defendants’ policies and practices related to Maximum Management are

specifically at issue in this case. Plaintiffs’ request is clear and Defendants have

failed to explain why this request is overly broad and burdensome.

      RFP 15: ALL POLICIES RELATED TO placement, retention,
      management, transfer, AND release of PRISONERS in Close Management.
      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. FDC will produce
      blanks of the following forms referenced in the Rule: DC6-233C, DC6-
      265, DC6-128, DC6-229, DC6-229B, DC6-221, DC4-643A, DC4-729,
      DC6-220, DC6-228, DC6-209, NI1-046. FDC will also produce Procedures
      601.211, 601.219, 601.220, 601.223, 602.013,602.018, 602.028, 602.036,
      602.043, 602.047, 602.051 and 602.053. Otherwise, Defendants object
      based upon the confidentiality, safety and security issues raised in the
      general objections to “Policies” and Defendants’ Response to Plaintiffs’
      Motion for Entry of Confidentiality Order. Defendants further object that
      “ALL POLICIES RELATED TO” and “retention” and “management” are
      vague, ambiguous, overly broad and burdensome.

      This request seeks relevant information because Plaintiffs allege that the

conditions in Close Management subject people to a substantial risk of serious

                                          20
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 21 of 99




harm (see, e.g., ECF 13 ¶¶ 75, 80, 102-103), and that Defendants fail to modify

their policies and procedures to ensure that people with disabilities are not placed

in Close Management because of their disabilities (ECF 13 ¶¶ 152). Defendants’

policies and practices related to Close Management are specifically at issue in this

case. Although Defendants have agreed to produce certain procedures

promulgated in Tallahassee, they are refusing to produce “policies,” as defined by

Plaintiffs, responsive to this request from specific prisons. Plaintiffs’ request is

clear and Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 16: ALL POLICIES RELATED TO HYGIENE ITEMS for
      PRISONERS in ISOLATION.
      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. … Defendants
      further object that “ALL POLICIES RELATED TO” is vague, ambiguous,
      overly broad and burdensome.

      This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of hygiene items in isolation. ECF 13 ¶¶ 82, 120, 148.

Plaintiffs further allege that this policy and practice, combined with other

deprivations, subjects people to a substantial risk of serious harm. ECF 13 ¶ 75,

82. Plaintiffs’ request is clear and Defendants have failed to explain why this

request is overly broad and burdensome.

      RFP 17: ALL POLICIES RELATED TO tablet computers for PRISONERS
      in ISOLATION.


                                           21
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 22 of 99




      DEFENDAN’T RESPONSE: See F.A.C. 33-601.800. FDC will produce
      documents regarding the Interim Tablet and Kiosk Procedure and JPay Inc.
      … Defendants further object that “ALL POLICIES RELATED TO” is
      vague, ambiguous, overly broad and burdensome.

      This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of environmental stimulation, including tablets, forcing

them into idleness. ECF 13 ¶¶ 100, 102. Plaintiffs further allege that this policy

and practice, combined with other deprivations, subjects people to a substantial

risk of serious harm in isolation. ECF 13 ¶¶ 75, 82. Plaintiffs’ request is clear and

Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 18: ALL POLICIES RELATED TO radios AND batteries for
      PRISONERS in ISOLATION.
      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. FDC will produce
      Procedure 602.047. … Defendants further object that “ALL POLICIES
      RELATED TO” is vague, ambiguous, overly broad and burdensome.

      This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of environmental stimulation, including access to radios

and batteries for the radios, forcing them into idleness. ECF 13 ¶¶ 100, 102.

Plaintiffs further allege that this policy and practice, combined with other

deprivations, subjects people to a substantial risk of serious harm in isolation. ECF

13 ¶¶ 75, 82. Although Defendants have agreed to produce one procedure

promulgated in Tallahassee, they are refusing to produce “policies,” as defined by


                                          22
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 23 of 99




Plaintiffs, responsive to this request from specific prisons. Plaintiffs’ request is

clear and Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 19: ALL POLICIES RELATED TO PROPERTY RESTRICTION in
      all FACILITIES.
      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. FDC will produce
      Procedures 602.018 and 602.047. … Defendants also object on the basis of
      proportionality and relevance because not “all FACILITIES” are at issue in
      this case. Defendants further object that “ALL POLICIES RELATED TO”
      is vague, ambiguous, overly broad and burdensome.

      This request seeks relevant information because Plaintiffs allege that

Defendants have a policy and practice known as “property restriction,” where they

remove all property in people’s cells, including their clothes and bedding, for a

period of 72 hours or longer. ECF 13 ¶ ¶ 82, 120-121. Plaintiffs further allege that

this policy and practice, combined with other deprivations, subjects people to a

substantial risk of serious harm. ECF 13 ¶¶ 75, 82, 122. Although Defendants

have agreed to produce certain procedures promulgated in Tallahassee, they are

refusing to produce “policies,” as defined by Plaintiffs, responsive to this request

from specific prisons. Plaintiffs’ request is clear and Defendants have failed to

explain why this request is overly broad and burdensome.

      RFP 21: ALL POLICIES RELATED TO the operation and functioning of
      plumbing in ISOLATION, including but not limited to the flushing of
      toilets.



                                           23
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 24 of 99




      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. … Defendants
      further object that “ALL POLICIES RELATED TO” is vague, ambiguous,
      overly broad and burdensome.

      This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of the ability to control plumbing, such as flushing their

toilets in their cells, in isolation. ECF 13 ¶ 89. Plaintiffs further allege that this

policy and practice, combined with other conditions in isolation, subjects people to

a substantial risk of serious harm. ECF ¶¶ 75, 82. Plaintiffs’ request is clear and

Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 22: ALL POLICIES RELATED TO the operation of lighting in
      ISOLATION, including schedules for turning lights off AND on inside cells.
      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. … Defendants
      further object that “ALL POLICIES RELATED TO” is vague, ambiguous,
      overly broad and burdensome. Defendants also object to this request to the
      extent it seeks safety and security-sensitive materials, including but not
      limited to, post orders.

      This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of the ability to control lighting in their cells in

isolation. ECF 13 ¶ 88. Plaintiffs further allege that this policy and practice,

combined with other conditions in isolation, subjects people to a substantial risk of

serious harm. ECF ¶¶ 75, 82. Plaintiffs’ request is clear and Defendants have

failed to explain why this request is overly broad and burdensome.



                                           24
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 25 of 99




      RFP 23: ALL POLICIES RELATED TO canteen services for
      PRISONERS in ISOLATION.
      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. FDC will produce
      Procedures 204.005, 602.018 and 602.047. … Defendants further object that
      “ALL POLICIES RELATED TO” is vague, ambiguous, overly broad and
      burdensome. Defendants also object to this request to the extent it seeks
      safety and security- sensitive materials, including but not limited to, post
      orders.

      This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of canteen items in isolation. ECF 13 ¶ 82. Plaintiffs

further allege that this policy and practice, combined with other deprivations,

subjects people to a substantial risk of serious harm. ECF 13 ¶ ¶ 75, 82. Although

Defendants have agreed to produce certain procedures promulgated in Tallahassee,

they are refusing to produce “policies,” as defined by Plaintiffs, responsive to this

request from specific prisons. Plaintiffs’ request is clear and Defendants have

failed to explain why this request is overly broad and burdensome.

      RFP 24: ALL POLICIES RELATED TO meal delivery for PRISONERS
      in ISOLATION.
      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. FDC will produce
      Procedures 204.002, 401.009 and 503.006. … Defendants further object that
      “ALL POLICIES RELATED TO” is vague, ambiguous, overly broad and
      burdensome.

      This request seeks relevant information because Plaintiffs allege that

Defendants fail to modify their meal delivery services to accommodate people with

diabetes in isolation who require Defendants to appropriately time their meal


                                          25
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 26 of 99




deliveries with their insulin injections. ECF 13 ¶¶ 44, 156. Plaintiffs further allege

that people in isolation must eat their meals on their beds or the floors of their

cells, which, combined with other conditions in isolation, subject people to a

substantial risk of serious harm. ECF 13 ¶ 89. Although Defendants have agreed

to produce certain procedures promulgated in Tallahassee, they are refusing to

produce “policies,” as defined by Plaintiffs, responsive to this request from specific

prisons. Plaintiffs’ request is clear and Defendants have failed to explain why this

request is overly broad and burdensome.

      RFP 25: ALL POLICIES RELATED TO programming for PRISONERS in
      ISOLATION, including but not limited to “Anger Management” and
      “Thinking for a Change.”
      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. FDC will produce
      Procedure 504.001 and documents for programs regarding anger
      management and “Thinking for a Change.” … Defendants further object that
      “ALL POLICIES RELATED TO” is vague, ambiguous, overly broad and
      burdensome.

      This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of environmental stimulation, including meaningful

rehabilitative programs, in isolation. ECF 13 ¶¶ 100, 147. Plaintiffs further allege

that this policy and practice, combined with other deprivations, subjects people to a

substantial risk of serious harm. ECF 13 ¶ 75. Although Defendants have agreed

to produce one procedure promulgated in Tallahassee, they are refusing to produce

“policies,” as defined by Plaintiffs, responsive to this request from specific prisons.


                                          26
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 27 of 99




Plaintiffs’ request is clear and Defendants have failed to explain why this request is

overly broad and burdensome.

      RFP 26: ALL POLICIES RELATED TO any academic education and
      adult education for PRISONERS in ISOLATION.
      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. FDC will produce
      Procedures 501.106, 501.201, 502.001 and 504.001 and other documents
      regarding academic and adult education. … Defendants further object that
      “ALL POLICIES RELATED TO” is vague, ambiguous, overly broad and
      burdensome.

      This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of environmental stimulation, including education

services, in isolation (ECF 13 ¶ 105, 106), which, combined with other

deprivations, subjects people to a substantial risk of serious harm (ECF 13 ¶ 75).

Plaintiffs further allege that there is no legitimate penological purpose for

depriving people of education services while in isolation. ECF 13 ¶ 148. In

response to Plaintiff Harvard’s Interrogatory 5 to FDC, Defendants allege that they

do in fact provide education services to people in isolation. This request will gather

specific facts to support or refute the parties’ allegations. Although Defendants

have agreed to produce certain procedures promulgated from Tallahassee, they are

refusing to produce “policies,” as defined by Plaintiffs, responsive to this request

from specific prisons. Plaintiffs’ request is clear and Defendants have failed to

explain why this request is overly broad and burdensome.



                                          27
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 28 of 99




      RFP 27: ALL DOCUMENTS that report or describe the dates, days of the
      week, OR times that academic education AND adult education were
      scheduled OR provided to PRISONERS in ISOLATION from January 1,
      2018, through the present. This request seeks DOCUMENTS in YOUR
      custody, control, OR possession except for DOCUMENTS that are solely
      kept in individual PRISONERS’ electronic or paper records.

      DEFENDANTS’ RESPONSE: Defendants object to this request as overly
      broad, not proportional to the needs of this case, and not reasonably
      calculated to lead to the discovery of admissible evidence. Plaintiffs’ case as
      alleged is a challenge to overarching state-wide policies, and not a
      “challenge to a series of distinct incidents.” D.E. 42, p. 4. The
      implementation of policy at the institution level and on an inmate-by-inmate
      basis does not address whether the “overarching policy” is constitutional
      and/or discriminatory. Thus, Plaintiffs’ request for “ALL DOCUMENTS”
      that report or describe the days of the week that adult education was
      scheduled or provided to individual inmates is not relevant to the claims
      being asserted.

      This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of environmental stimulation, including education

services, in isolation (ECF 13 ¶ 105, 106), which, combined with other

deprivations, subjects people to a substantial risk of serious harm (ECF 13 ¶ 75).

In response to Plaintiff Harvard’s Interrogatory 5 to FDC, Defendants allege that

they do in fact provide education services to people in isolation. This request will

gather specific facts to support or refute the parties’ allegations.

      RFP 28: ALL POLICIES RELATED TO vocational education for
      PRISONERS in ISOLATION.




                                           28
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 29 of 99




      DEFENDANTS’ RESPONSE: See F.A.C. 33-601.800. FDC will produce
      Procedure 501.106. … Defendants further object that “ALL POLICIES
      RELATED TO” is vague, ambiguous, overly broad and burdensome.

      This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of environmental stimulation, including vocational

programming, in isolation (ECF 13 ¶ 106), which, combined with other

deprivations, subjects people to a substantial risk of serious harm (ECF 13 ¶ 75).

Although Defendants have agreed to produce one procedure promulgated from

Tallahassee, they are refusing to produce “policies,” as defined by Plaintiffs,

responsive to this request from specific prisons. Plaintiffs’ request is clear and

Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 29: ALL DOCUMENTS that report or describe the dates, days of the
      week, OR times that vocational education was scheduled OR provided to
      PRISONERS in ISOLATION from January 1, 2018, through the present.
      This request seeks DOCUMENTS in YOUR custody, control, OR
      possession except for DOCUMENTS that are solely kept in individual
      PRISONERS’ electronic or paper records.
      DEFENDANTS’ RESPONSE: Defendants object to this request as overly
      broad, not proportional to the needs of this case, and not reasonably
      calculated to lead to the discovery of admissible evidence. Plaintiffs’ case as
      alleged is a challenge to overarching state- wide policies, and not a
      “challenge to a series of distinct incidents.” DE 42, p. 4. The implementation
      of policy at the institution level and on an inmate-by-inmate basis does not
      address whether the “overarching policy” is constitutional and/or
      discriminatory. Thus, Plaintiffs’ request for “ALL DOCUMENTS” that
      report or describe the days of the week that vocational education was
      scheduled or provided to individual inmates is not relevant to the claims
      being asserted.

                                          29
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 30 of 99




      This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of environmental stimulation, including vocational

programming, in isolation (ECF 13 ¶ 106), which, combined with other

deprivations, subjects people to a substantial risk of serious harm (ECF 13 ¶ 75).

      RFP 30: ALL POLICIES RELATED TO chaplain services for PRISONERS
      in ISOLATION.

      DEFENDANTS’ RESPONSE: See F.A.C. 33-601.800. FDC will produce
      Procedure 503.002. … Defendants further object that “ALL POLICIES
      RELATED TO” is vague, ambiguous, overly broad and burdensome.

      This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of environmental stimulation, including religious

services, in isolation (ECF 13 ¶ 104), which, combined with other deprivations,

subjects people to a substantial risk of serious harm (ECF 13 ¶ 75). Although

Defendants have agreed to produce one procedure promulgated from Tallahassee,

they are refusing to produce “policies,” as defined by Plaintiffs, responsive to this

request from specific prisons. Plaintiffs’ request is clear and Defendants have

failed to explain why this request is overly broad and burdensome.

      RFP 31: ALL DOCUMENTS that report or describe the dates, days of the
      week, OR times that chaplain services were scheduled OR provided to
      PRISONERS in ISOLATION from January 1, 2018, through the present.
      This request seeks DOCUMENTS in YOUR custody, control, OR
      possession except for DOCUMENTS that are solely kept in individual
      PRISONERS’ electronic or paper records.


                                          30
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 31 of 99




      DEFENDANTS’ RESPONSE: Defendants object to this request as overly
      broad, not proportional to the needs of this case, and not reasonably
      calculated to lead to the discovery of admissible evidence. Plaintiffs’ case as
      alleged is a challenge to overarching state- wide policies, and not a
      “challenge to a series of distinct incidents.” DE 42, p. 4. The
      implementation of policy at the institution level and on an inmate-by-inmate
      basis does not address whether the “overarching policy” is constitutional
      and/or discriminatory. Thus, Plaintiffs’ request for “ALL DOCUMENTS”
      that report or describe the days of the week that chaplain services were
      scheduled or provided to individual inmates is not relevant to the claims
      being asserted.

      This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of environmental stimulation, including religious

services, in isolation (ECF 13 ¶ 104), which, combined with other deprivations,

subjects people to a substantial risk of serious harm (ECF 13 ¶ 75). This request is

also reasonably calculated to lead to admissible evidence regarding whether

Defendants follow their written policies that require, for example, a chaplain to

make weekly visits to people in Close Management. F.A.C. Rule 33-

601.800(15)(f).

      RFP 32: ALL POLICIES RELATED TO library services for PRISONERS
      in ISOLATION.
      DEFENDANTS’ RESPONSE: See F.A.C. 33-601.800. FDC will produce
      Procedures 501.301, 501.303, 501.304, 501.305 and 501.310. … Defendants
      further object that “ALL POLICIES RELATED TO” is vague, ambiguous,
      overly broad and burdensome.

      This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of environmental stimulation, including reading

                                         31
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 32 of 99




materials, in isolation (ECF 13 ¶ 103), which, combined with other deprivations,

subjects people to a substantial risk of serious harm (ECF 13 ¶ 75). Although

Defendants have agreed to produce certain procedures promulgated from

Tallahassee, they are refusing to produce policies responsive to this request from

specific prisons. Plaintiffs’ request is clear and Defendants have failed to explain

why this request is overly broad and burdensome.

      RFP 33: ALL DOCUMENTS that report or describe the dates, days of the
      week, OR times that library services were scheduled OR provided to
      PRISONERS in ISOLATION from January 1, 2018, through the present.
      This request seeks DOCUMENTS in YOUR custody, control, OR
      possession except for DOCUMENTS that are solely kept in individual
      PRISONERS’ electronic or paper records.
      DEFENDANTS’ RESPONSE: Defendants objects to this request as overly
      broad, not proportional to the needs of this case, and not reasonably
      calculated to lead to the discovery of admissible evidence. Plaintiffs’ case as
      alleged is a challenge to overarching state- wide policies, and not a
      “challenge to a series of distinct incidents.” DE 42, p. 4. The implementation
      of policy at the institution level and on an inmate-by-inmate basis does not
      address whether the “overarching policy” is constitutional and/or
      discriminatory. Thus, Plaintiffs’ request for “ALL DOCUMENTS” that
      report or describe the days of the week that library services were scheduled
      or provided to individual inmates is not relevant to the claims being asserted.

      This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of environmental stimulation, including reading

materials, in isolation (ECF 13 ¶ 103), which, combined with other deprivations,

subjects people to a substantial risk of serious harm (ECF 13 ¶ 75). This request is

also reasonably calculated to lead to admissible evidence regarding whether


                                         32
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 33 of 99




Defendants follow their written policies that, for example, allow people in

Administrative Confinement to check out no more than one book each week.

F.A.C. Rule 33-602.220(5)(o).


      RFP 34: ALL POLICIES RELATED TO recreation for PRISONERS in
      ISOLATION.
      DEFENDANTS’ RESPONSE: See F.A.C. 33-601.800. FDC will produce
      Procedure 602.051. … Defendants further object that “ALL POLICIES
      RELATED TO” is vague, ambiguous, overly broad and burdensome.
      Defendants also object to this request to the extent it seeks safety and
      security-sensitive materials, including but not limited to, post orders.

      This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of exercise in isolation (ECF 13 ¶¶ 108–112), which,

combined with other deprivations, subjects people to a substantial risk of serious

harm (ECF 13 ¶ 75). Although Defendants have agreed to produce one procedure

promulgated from Tallahassee, they are refusing to produce “policies,” as defined

by Plaintiffs, responsive to this request from specific prisons. Plaintiffs’ request

is clear and Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 35: ALL DOCUMENTS that report OR describe the dates, days of the
      week, OR times that recreation was scheduled OR provided to PRISONERS
      in ISOLATION from January 1, 2018, through the present. This request
      seeks DOCUMENTS in YOUR custody, control, OR possession except for
      DOCUMENTS that are solely kept in individual PRISONERS’ electronic or
      paper records.



                                         33
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 34 of 99




      DEFENDANTS’ RESPONSE: Defendants object to this request as overly
      broad, not proportional to the needs of this case, and not reasonably
      calculated to lead to the discovery of admissible evidence. Plaintiffs’ case as
      alleged is a challenge to overarching state- wide policies, and not a
      “challenge to a series of distinct incidents.” DE 42, p. 4. The implementation
      of policy at the institution level and on an inmate-by-inmate basis does not
      address whether the “overarching policy” is constitutional and/or
      discriminatory. Thus, Plaintiffs’ request for “ALL DOCUMENTS” that
      report or describe the days of the week that recreation was scheduled or
      provided to individual inmates is not relevant to the claims being asserted.
      … Defendants also object to this request to the extent it seeks safety and
      security-sensitive materials, including but not limited to, post orders.

      This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of exercise in isolation (ECF 13 ¶¶ 108–112), which,

combined with other deprivations, subjects people to a substantial risk of serious

harm (ECF 13 ¶ 75).       This request is also reasonably calculated to lead to

admissible evidence regarding whether Defendants follow their written policies

that require them to, for example, provide outdoor recreation for two hours once

every 30 days for the first 60 days someone is in Maximum Management. F.A.C.

33-601.820(5)(c).

      RFP 36: ALL POLICIES RELATED TO job assignments for PRISONERS
      in ISOLATION.

      DEFENDANTS’ RESPONSE: See F.A.C. 33-601.800. FDC will produce
      Procedure 601.805. … Defendants further object that “ALL POLICIES
      RELATED TO” is vague, ambiguous, overly broad and burdensome.
      Defendants also object to this request to the extent it seeks safety and
      security-sensitive materials, including but not limited to, post orders.


                                         34
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 35 of 99




      This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of environmental stimulation, including prison jobs, in

isolation (ECF 13 ¶ 102), which, combined with other deprivations, subjects

people to a substantial risk of serious harm (ECF 13 ¶ 75). Although Defendants

have agreed to produce one procedure promulgated from Tallahassee, they are

refusing to produce “policies,” as defined by Plaintiffs, responsive to this request

from specific prisons. Plaintiffs’ request is clear and Defendants have failed to

explain why this request is overly broad and burdensome.


      RFP 37: ALL DOCUMENTS that report OR describe the dates, days of the
      week, OR times that PRISONERS in ISOLATION were scheduled for job
      assignments from January 1, 2018, through the present. This request seeks
      DOCUMENTS in YOUR custody, control, OR possession except for
      DOCUMENTS that are solely kept in individual PRISONERS’ electronic or
      paper records.

      DEFENDANTS’ RESPONSE: Defendants object to this request as overly
      broad, not proportional to the needs of this case, and not reasonably
      calculated to lead to the discovery of admissible evidence. Plaintiffs’ case as
      alleged is a challenge to overarching state- wide policies, and not a
      “challenge to a series of distinct incidents.” DE 42, p. 4. The implementation
      of policy at the institution level and on an inmate-by-inmate basis does not
      address whether the “overarching policy” is constitutional and/or
      discriminatory. Thus, Plaintiffs’ request for “ALL DOCUMENTS” that
      report or describe the days of the week that work assignments were
      scheduled or provided to individual inmates is not relevant to the claims
      being asserted. … Defendants also object to this request to the extent it seeks
      safety and security-sensitive materials, including but not limited to, post
      orders.




                                          35
     Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 36 of 99




       This request seeks relevant information because Plaintiffs allege that

Defendants deprive people of environmental stimulation, including prison jobs, in

isolation (ECF 13 ¶ 102), which, combined with other deprivations, subjects

people to a substantial risk of serious harm (ECF 13 ¶ 75). This request is also

reasonably calculated to lead to admissible evidence regarding whether and to what

extent Defendants follow their written policies that, for example, allow certain

people assigned to Close Management to have work assignments. F.A.C. 33-

601.800(13).

       RFP 38 TO INCH: ALL POLICIES RELATED TO orderly services for
       PRISONERS in ISOLATION.
       DEFENDANTS’ RESPONSE: Defendants cannot determine if “orderly
       services” is intended to cover something other than “job assignments;”
       however, there is no separate policy regarding orderly services. Therefore,
       see Response to Request for Production No. 36.
       REVISED 12 RFP 38 TO INCH: All POLICIES RELATED TO “inmate
       assistants,” as referenced in Defendants’ response to Interrogatory 6 to FDC.

       This request seeks relevant information because Plaintiffs allege that

Defendants fail to accommodate people with disabilities in isolation by failing to

provide assistance to complete their daily activities. ECF 13 ¶ 157. Defendants

indicated in their response to Plaintiff Harvard’s Interrogatory 6 to FDC that part

of their training to staff about providing services to people with disabilities in

12
  During the parties’ negotiations regarding Plaintiffs’ discovery requests, Plaintiffs modified a
number of RFPs in an effort to address some of Defendants’ objections. For all such requests,
Plaintiffs have included the original request and the revised request.

                                                36
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 37 of 99




isolation includes the “process for training, utilizing, and evaluating inmate

assistants.” Plaintiffs need the requested policies to determine whether Defendants

attempt to provide assistance with daily activities for people in isolation through

the use of “inmate assistants.”

       RFP 39 TO INCH: ALL DOCUMENTS that report OR describe the dates,
       days of the week, OR times that orderly services were scheduled or provided
       to PRISONERS in ISOLATION from January 1, 2018, through the present.
       This request seeks DOCUMENTS in YOUR custody, control, OR
       possession except for DOCUMENTS that are solely kept in individual
       PRISONERS’ electronic or paper records.

       RESPONSE: Defendants cannot determine if “orderly services” is intended
       to cover something other than “job assignments;” however, there is no
       separate policy regarding orderly services. Therefore, see Response to
       Request for Production No. 37.

       REVISED RFP 39 TO INCH: ALL DOCUMENTS that report OR
       describe the dates, days of the week, OR times that inmate assistants were
       scheduled to provide or provided to services to PRISONERS in
       ISOLATION from January 1, 2018, through the present. This request seeks
       DOCUMENTS in YOUR custody, control, OR possession except for
       DOCUMENTS that are solely kept in individual PRISONERS’ electronic or
       paper records.

       This request, in tandem with RFP 38, is reasonably calculated to lead to

admissible evidence regarding whether “inmate assistants” have in fact provided

services to people with disabilities in isolation such as assistance with their daily

activities.


       RFP 42: ALL DOCUMENTS provided to the Association of State
       Correctional Administrators RELATED TO ISOLATION.


                                          37
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 38 of 99




      DEFENDANTS’ RESPONSE: FDC will produce reports prepared by the
      Association of State Correctional Administrators, which reference
      documents relied upon by ASCA. Otherwise, Defendants object that each
      and every document provided by FDC to ASCA is not relevant to the claims
      in this lawsuit, and it is disproportionate to the needs of this case to require
      FDC to search for and provide such documents. … Defendants further
      object that “ALL DOCUMENTS” is vague, ambiguous, overly broad and
      burdensome.

      The requested documents are relevant because Plaintiffs allege that

Defendants chose to participate in a 2015 survey, and then refused to participate in

a 2017 survey, performed by the Association of State Correctional Administrators

regarding isolation. ECF 13 ¶ 127. The 2015 survey report revealed that FDC

uses isolation at twice the national rate and both the 2015 and 2017 survey reports

“specifically describe the harms of isolation.” ECF 13 ¶ 127. This request is

reasonably calculated to lead to admissible evidence regarding Defendants’

isolation policies and practices and their knowledge of the substantial risk of

serious harm from isolation. Plaintiffs’ request is clear and Defendants have failed

to explain why this request is overly broad and burdensome.

      RFP 43: ALL DOCUMENTS provided to the American Correctional
      Association RELATED TO ISOLATION.
      DEFENDANTS’ RESPONSE: FDC will produce audit reports prepared by
      the American Correctional Association, which reference documents relied
      upon by ACA. Otherwise, Defendants object that each and every document
      provided by FDC to ACA is not relevant to the claims in this lawsuit, and it
      is disproportionate to the needs of this case to require FDC to search for and
      provide such documents. … Defendants further object that “ALL
      DOCUMENTS” is vague, ambiguous, overly broad and burdensome.

                                         38
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 39 of 99




      The requested documents are relevant because Plaintiffs allege that the

American Correctional Association (ACA) has notified Defendants that the size of

their isolation cells and their recreation policies violate ACA standards. ECF 13

¶ 108-109. Plaintiffs further allege that Defendants have made admissions to ACA

regarding the inadequacies of their recreation policies but have failed to take

actions they repeatedly told the ACA they would take to address these

inadequacies. ECF 13 ¶ 141. These documents are directly relevant to Plaintiffs’

deliberate indifference claim. Plaintiffs’ request is clear and Defendants have

failed to explain why this request is overly broad and burdensome.

      RFP 45 TO INCH: All audits, reports, evaluations, OR studies authored by
      the American Correctional Association RELATED TO FDC.

      DEFENDANTS’ RESPONSE: FDC will produce audit reports prepared by
      the American Correctional Association. Otherwise, Defendants object that
      each and every audit, report, evaluation and study prepared by ACA is not
      relevant to the claims in this lawsuit, and the request is therefore
      disproportionate to the needs of this case. … Defendants further objects that
      “All audits, reports, evaluations, OR studies” “RELATED TO FDC” is
      vague, ambiguous, overly broad and burdensome.

      REVISED RFP 45 TO INCH: All audits, reports, evaluations, OR studies
      authored by the American Correctional Association RELATED TO FDC
      and that comment on, describe, or refer to ISOLATION, “restrictive
      housing,” OR “segregation.”

      This request seeks relevant information for the same reasons described for

RFP 43. Plaintiffs’ request is clear and Defendants have failed to explain why this

request is overly broad and burdensome.

                                          39
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 40 of 99




      RFP 46 TO INCH: All Incident Reports RELATED TO PRISONERS in
      ISOLATION from February 2, 2019, through the present.

      DEFENDANTS’ RESPONSE: Defendants object to this request as overly
      broad, not proportional to the needs of this case, and not reasonably
      calculated to lead to the discovery of admissible evidence. Plaintiffs’ case as
      alleged is a challenge to overarching state- wide policies, and not a
      “challenge to a series of distinct incidents.” DE 42, p. 4. The implementation
      of policy at the institution level and on an inmate-by-inmate basis does not
      address whether the “overarching policy” is constitutional and/or
      discriminatory. Thus, Plaintiffs’ request for “[a]ll Incident Reports
      RELATED TO PRISONERS in ISOLATION” is not relevant to the claims
      being asserted. … Defendant also object to this request to the extent it seeks
      safety and security-sensitive materials. Defendants further object on the
      basis that this request will require a manual review of each facility’s incident
      reports to determine the nature and relevance of the particular incident,
      which is unduly burdensome and not proportional to the needs of this case.

      REVISED RFP 46 TO INCH: All Incident Reports about incidents that
      occurred in ISOLATION from February 1, 2019, through the present.

      FDC Procedure 602.008 requires staff to complete incident reports for

“unusual occurrences” that could include “an accident involving possible injury to

a person …, a suspicious action or occurrence, or other circumstance which could

impact agency operations.” This request is therefore reasonably calculated to lead

to admissible evidence regarding the substantial risk of serious harm for people in

isolation, including self-injurious behaviors and medical emergencies.


      RFP 47: ALL POLICIES RELATED TO correctional STAFFING levels,
      assignments, and schedules in ISOLATION.



                                         40
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 41 of 99




      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. … Defendants
      further object that “ALL POLICIES RELATED TO” “correctional
      STAFFING levels, assignments, and schedules” is vague, ambiguous, overly
      broad and burdensome. Defendants further object as each facility has its own
      post charts, daily rosters and other documents that are institution-specific.
      Defendants also object to this request to the extent it seeks safety and
      security-sensitive materials. Defendants further object to this request as
      overly broad, not proportional to the needs of this case, and not reasonably
      calculated to lead to the discovery of admissible evidence. Plaintiffs’ case as
      alleged is a challenge to overarching state-wide policies, and not a
      “challenge to a series of distinct incidents.” DE 42, p. 4. Staffing
      assignments and levels at the institution level do not address whether the
      “overarching policy” is constitutional and/or discriminatory. Thus,
      Plaintiffs’ request is not relevant to the claims being asserted.

      Plaintiffs allege that “correctional staffing is insufficient to safely provide

critical safety and security operations,” and as a result FDC does not consistently

provide essential services such as “showers, security checks, out-of-cell exercise,

dayroom time, and healthcare to people in isolation.” ECF 13 ¶ 140. This request

is reasonably calculated to lead to the discovery of admissible evidence of, for

example, whether correctional staff are sufficiently available to provide critical

safety and security operations that may prevent harm from isolation. Plaintiffs’

request is clear and Defendants have failed to explain why this request is overly

broad and burdensome.

      RFP 48: ALL POLICIES RELATED TO hiring, supervision, job
      performance evaluation, AND discipline of correctional STAFF.

      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. FDC will produce
      Procedures 208.017, 208.018, 208.019, 208.020, 208.022, 208.063, 208.064

                                          41
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 42 of 99




      and 209.001. … Defendants further object that “ALL POLICIES
      RELATED TO hiring, supervision, job performance evaluation, AND
      discipline of correctional STAFF” is vague, ambiguous, overly broad and
      burdensome. Defendants also object to this request to the extent it seeks
      safety and security-sensitive materials. Defendants further object to this
      request as overly broad, not proportional to the needs of this case, and not
      reasonably calculated to lead to the discovery of admissible evidence.
      Plaintiffs’ case as alleged is a challenge to overarching state-wide policies,
      and not a “challenge to a series of distinct incidents.” DE 42, p. 4. The
      hiring, supervision, job performance evaluation, and discipline of
      correctional staff at the institution level do not address whether the
      “overarching policy” is constitutional and/or discriminatory. Thus,
      Plaintiffs’ request is not relevant to the claims being asserted.

      The requested policies are relevant because Plaintiffs allege that Defendants

do not hire enough correctional staff “to safely provide critical safety and security

operations” in isolation. ECF 13 ¶ 140. Plaintiffs further allege that Defendants

fail to follow their own written policies, in part because of staff misconduct, which

intensifies the deprivations people experience in isolation. ECF 13 ¶¶ 82, 103,

113, 123. This request is reasonably calculated to lead to the discovery of

admissible evidence of whether Defendants appropriately try to prevent and

respond to such misconduct. Although Defendants have agreed to produce certain

procedures promulgated from Tallahassee, they are refusing to produce “policies,”

as defined by Plaintiffs, responsive to this request from specific prisons. Plaintiffs’

request is clear and Defendants have failed to explain why this request is overly

broad and burdensome.

      RFP 49: ALL POLICIES RELATED TO training for correctional STAFF in
      ISOLATION.
                                          42
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 43 of 99




      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. FDC will produce
      Procedures 208.064, 209.001, 209.002, 209.003, 209.004 and 209.101. …
      Defendants further object that “ALL POLICIES RELATED TO hiring,
      supervision, job performance evaluation, AND discipline of correctional
      STAFF” is vague, ambiguous, overly broad and burdensome. Defendants
      also object to this request to the extent it seeks safety and security-sensitive
      materials. Defendants further object to this request as overly broad, not
      proportional to the needs of this case, and not reasonably calculated to lead
      to the discovery of admissible evidence. Plaintiffs’ case as alleged is a
      challenge to overarching state-wide policies, and not a “challenge to a series
      of distinct incidents.” DE 42, p. 4. The training of correctional staff at the
      institution level does not address whether the “overarching policy” is
      constitutional and/or discriminatory. Thus, Plaintiffs’ request is not relevant
      to the claims being asserted.

      Policies related to training for correctional staff in isolation are relevant to

show, for example, whether correctional staff are appropriately trained to

accommodate people with disabilities in isolation, recognize and appropriately

respond to the risk or suicide, and prevent the psychological and physical health

consequences of isolation. Although Defendants have agreed to produce certain

procedures promulgated from Tallahassee, they are refusing to produce “policies,”

as defined by Plaintiffs, responsive to this request from specific prisons. Plaintiffs’

request is clear and Defendants have failed to explain why this request is overly

broad and burdensome.

      RFP 51: All work schedules for correctional STAFF who provided services
      in ISOLATION from January 1, 2018, through the present.
      DEFENDANT’S RESPONSE: Defendants object to this request as overly
      broad, not proportional to the needs of this case, and not reasonably
                                          43
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 44 of 99




      calculated to lead to the discovery of admissible evidence. Plaintiffs’ case as
      alleged is a challenge to overarching state-wide policies, and not a
      “challenge to a series of distinct incidents.” DE 42, p. 4. The implementation
      of policy at the institution level and on an inmate-by-inmate basis does not
      address whether the “overarching policy” is constitutional and/or
      discriminatory. Thus, Plaintiffs’ request for work schedules is not relevant to
      the claims being asserted. …
      REVISED RFP 51: All Daily Security Rosters from each day and each shift
      at FACILTIES whether there is ISOLATION during the time period of
      November 1, 2018, through the present.

      Daily Security Rosters list the correctional staff, including their job titles,

available during each shift to provide security operations. Daily Security Rosters

are relevant, in tandem with other staffing-related documents requested in RFPs

47-50, to determine which staff are available, trained, and expected to provide

critical safety and security operations that may prevent a risk of harm to persons

subject to isolation.


      RFP 52 TO INCH: ALL POLICIES RELATED TO any FDC Alternative
      Housing Program OR Alternative Housing Pilot Program.
      DEFENDANTS’ RESPONSE: … Further, Defendants object that “ALL
      POLICIES RELATED TO any” is vague, ambiguous, overly broad and
      burdensome, and not proportionate to the needs of this case. …

      Plaintiffs have reviewed public records indicating that Defendants

implemented an alternative housing program to reduce the number of people, and

the duration of time that people spend, in Disciplinary Confinement. The

requested policies are therefore reasonably calculated to lead to admissible

                                          44
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 45 of 99




evidence regarding Defendants’ knowledge of a substantial risk of serious harm

from isolation. These policies may also demonstrate that it is not unduly

burdensome for them to modify their isolation policies and practices. Plaintiffs’

request is clear and Defendants have failed to explain why this request is overly

broad and burdensome.

      RFP 53: ALL POLICIES RELATED to the “Automated Discipline and
      Integrated Offender System”.
      DEFENDANTS’ RESPONSE: Defendants object on the basis that the
      request seeks safety and security-sensitive materials that are highly-
      confidential in nature and not relevant to the claims in this case. Defendants
      further object that “ALL POLICIES” is vague, ambiguous, overly broad and
      burdensome, and not proportionate to the needs of this case. …


      Based on public records, Plaintiffs believe the Automated Disciplinary and

Integrated Offender System (ADIOS) is a computer program or system that

contains information regarding the reasons people are placed in isolation and the

duration of time people spend in isolation. Defendants produced, through a public

records request, a redacted version of the Technical Manual referenced in RFP 54

that recommends that FDC implement an automated system to reduce the number

of people in isolation, which may be the ADIOS system. This request is

reasonably calculated to lead to the discovery of admissible evidence regarding

whether FDC followed this recommendation, i.e., took reasonable measures to




                                         45
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 46 of 99




address a known risk of harm. Plaintiffs’ request is clear and Defendants have

failed to explain why this request is overly broad and burdensome.


      RFP 54: ALL DOCUMENTS entitled, “Technical Manual, Florida
      Department of Corrections, Bureau of Classification Management,
      Alternative Housing”, including all drafts, version, and editions.

      RESPONSE: Defendants object on the basis that the request seeks safety
      and security-sensitive materials that are highly-confidential in nature and not
      relevant to the claims in this case. Defendants further object that “ALL
      DOCUMENTS” “including all drafts, versions, and editions” is vague,
      ambiguous, overly broad and burdensome, and not proportionate to the
      needs of this case. …

      Defendants have already produced various redacted drafts and versions of

this Technical Manual in response to a public records request. The unredacted

portions include admissions such as, “Evidence-based research shows that holding

people in isolation with minimal contact for extended periods of time is

exceptionally expensive and in many cases counterproductive as long-term

segregation can create or exacerbate serious mental health problems and antisocial

behavior among incarcerated people, have negative outcomes for institutional

safety, and increase the risk of recidivism after release.” This document is

therefore highly relevant, at a minimum, to show Defendants’ knowledge of a

substantial risk of harm and whether there is an undue burden to implementing

alternatives to isolation. Plaintiffs’ request is clear and Defendants have failed to

explain why this request is overly broad and burdensome.

                                          46
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 47 of 99




      RFP 55: ALL DOCUMENTS attached to OR referenced in the
      DOCUMENTS requested in No. 54, including a Microsoft Word
      DOCUMENT with the file name “Alternative Confinement Rules”.

      RESPONSE: See Response to Request for Production No. 54.

      This request seeks relevant information for the same reasons described for

RFP 54. Plaintiffs’ request is clear and Defendants have failed to explain why this

request is overly broad and burdensome.

      RFP 56: ALL POLICIES RELATED TO any pilot projects or programs that
      attempt to reduce OR have the effect of reducing the population of
      PRISONERS in isolation.

      DEFENDANTS’ RESPONSE: FDC will produce those documents
      previously produced by FDC in response to Plaintiffs’ public record request
      asking for these same documents. Otherwise, Defendants object that “ALL
      POLICIES RELATED TO any” is vague, ambiguous, overly broad and
      burdensome, and not proportionate to the needs of this case. Defendants
      further object to producing documents regarding any program that is not in
      effect as this is an action for injunctive relief, and FDC’s programs that are
      no longer in effect are not relevant to any issue asserted in this case.

      Plaintiffs have reviewed public records indicating that Defendants may have

implemented one or more programs to reduce the number of people, and the

duration of time that people spend, in isolation. These documents are relevant to

show any reasonable measures Defendants have taken to address a known risk of

harm. In their Answer, Defendants assert that “they are not obligated to make any

changes sought by Plaintiffs that would result in a fundamental alteration in the

nature of Defendants’ services, programs, or activities” and that “Defendant is not

obligated to make any changes sought by Plaintiffs that would result in undue
                                          47
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 48 of 99




burden or hardship upon FDC.” ECF 62 § VIII, ¶ 19. The requested policies may

lead to admissible evidence regarding any such fundamental alteration or undue

burden related to changes to Defendants’ isolation policies and practices.

Plaintiffs’ request is clear and Defendants have failed to explain why this request is

overly broad and burdensome.

      RFP 57: ALL DOCUMENTS that report, describe, summarize, analyze,
      discuss, OR comment on pilot projects or programs that attempt to reduce
      OR have the effect of reducing the population of PRISONERS in
      ISOLATION. This request seeks DOCUMENTS in YOUR custody, control,
      OR possession except for DOCUMENTS that are solely kept in individual
      PRISONERS’ electronic or paper records.

      DEFENDANTS’ RESPONSE: See Response to No. 56. Additionally,
      Defendants object on the grounds that “report, describe, summarize, analyze,
      discuss, OR comment on pilot projects or programs” is vague, ambiguous,
      overly broad and burdensome, and not proportionate to the needs of this
      case.

      The requested documents are relevant for the same reasons described for

RFP 56. Plaintiffs’ request is clear and Defendants have failed to explain why this

request is overly broad and burdensome.

      RFP 60: ALL POLICIES RELATED TO any programs created for OR
      designed to transition OR step-down PRISONERS from ISOLATION to the
      general population. This request seeks DOCUMENTS in YOUR custody,
      control, OR possession except for DOCUMENTS that are solely kept in
      individual PRISONERS’ electronic or paper records.

      DEFENDANTS’ RESPONSE: FDC will produce documents regarding
      such program(s). … Defendants further object that “ALL POLICIES
      RELATED TO” is vague, ambiguous, overly broad and burdensome.



                                          48
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 49 of 99




      Defendants assert in response to Plaintiff Harvard’s Interrogatory 5 to FDC

that they have implemented “step-down measures … to assist inmates with

transitioning back into the general population.” This request is reasonably

calculated to lead to admissible evidence regarding Defendants’ knowledge of a

known risk of harm, any actions they have taken to address that risk, and whether

changes to Defendants’ isolation policies and practices impose an undue burden or

would be fundamental alterations.

      RFP 61: ALL DOCUMENTS that report, describe, summarize, analyze,
      discuss, OR comment on programs created for OR designed to transition OR
      step-down PRISONERS from ISOLATION to the general population. This
      request seeks DOCUMENTS in YOUR custody, control, OR possession
      except for DOCUMENTS that are solely kept in individual PRISONERS’
      electronic or paper records.

      DEFENDANT’S RESPONSE: See Response to No. 60. … Additionally,
      Defendants object on the grounds that “report, describe, summarize,
      analyze, discuss, OR comment on programs” is vague, ambiguous, overly
      broad and burdensome, and not proportionate to the needs of this case.

      The requested documents are relevant for the same reasons described for

RFP 60. Plaintiffs’ request is clear and Defendants have failed to explain why this

request is overly broad and burdensome.

      RFP 62: ALL DOCUMENTS that report, describe, summarize, analyze,
      discuss, OR comment on the harms, effects, OR impact of ISOLATION.
      This request seeks DOCUMENTS in YOUR custody, control, OR
      possession except for DOCUMENTS that are solely kept in individual
      PRISONERS’ electronic or paper records.



                                          49
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 50 of 99




      DEFENDANT’S RESPONSE: FDC has produced documents in response
      to more specific requests. … Additionally, Defendants object on the
      grounds that “report, describe, summarize, analyze, discuss, OR comment
      on” and “harms, effects, OR impact” are vague, ambiguous, overly broad and
      burdensome, and not proportionate to the needs of this case. Defendants also
      object on the grounds that certain discovery may be protected by the self-
      critical analysis privilege.
      Defendants’ documents related to the harms, effects, or impact of isolation

are critical to Plaintiffs’ claims that Defendants’ knew of a substantial risk of

serious harm and failed to take reasonable measures to address it. ECF 13 ¶¶ 124-

43. As discussed in Section I.D., supra, Defendants’ assertion of the self-critical

analysis privilege is invalid. Plaintiffs’ request is clear and Defendants have

failed to explain why this request is overly broad and burdensome.

      RFP 63: ALL DOCUMENTS RELATED TO any investigations
      conducted by FDC or any FDC contractors REGARDING the harms,
      effects, or impact of ISOLATION. This request seeks DOCUMENTS in
      YOUR custody, control, OR possession except for DOCUMENTS that
      are solely kept in individual PRISONERS’ electronic or paper records.

      DEFENDANT’S RESPONSE: FDC has produced documents in
      response to more specific requests. … Additionally, Defendants object on
      the grounds that “ALL DOCUMENTS RELATED TO” is vague,
      ambiguous, overly broad and burdensome, and not proportionate to the
      needs of this case. Defendants also object on the ground that certain
      discovery may be protected by the self-critical analysis privilege.

      The requested documents are relevant for the same reasons described for

RFP 62. Plaintiffs’ request is clear and Defendants have failed to explain why this

request is overly broad and burdensome.



                                          50
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 51 of 99




      RFP 64: ALL POLICIES RELATED TO mental health care for
      PRISONERS in effect from January 1, 2019, through the present.

      DEFENDANTS RESPONSE: See F.A.C. 33-601.800. FDC will produce
      Health Services Bulletins 15.05.03, 15.05.08, 15.05.10, 15.05.11, 15.05.13,
      15.05.14, 15.05.17, 15.05.18, 15.05.19, 15.05.20, 15.05.21, and Procedures
      403.003, 404.001, 404.002, 404.003, 404.004 and 404.005. … Defendants
      further object that “ALL POLICIES RELATED TO” is vague, ambiguous,
      overly broad and burdensome. Defendants object to producing documents
      that are exempt from public record and/or confidential under 945.10(1)(e)
      and (h), Fla. Stat., and 119.071(3)(1)a, Fla. Stat., without an agreement
      and/or order governing confidentiality.

      The requested documents are relevant for the same reasons described below

for RFP 69. All policies related to mental health care are relevant because

Plaintiffs’ allegations implicate, for example, in-patient hospitalizations and

suicide observation. ECF 13 ¶ 134. This request is also reasonably calculated to

lead to admissible evidence regarding whether people in isolation are denied equal

access to mental health care available to those in the general population. ECF 13

¶ 157. Although Defendants have agreed to produce certain procedures

promulgated from Tallahassee, they are refusing to produce “policies,” as defined

by Plaintiffs, responsive to this request from specific prisons. Plaintiffs’ request is

clear and Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 65: ALL POLICIES RELATED TO medical care for PRISONERS in
      effect from January 1, 2019, through the present.
      DEFENDANTS RESPONSE: See F.A.C. 33-601.800. FDC will produce
      Procedures 401.011, 401.014, 401.016, 401.017, 403.003, 403.006, 403.007,

                                          51
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 52 of 99




      403.008, 403.011 and 406.001. … Defendants further object that “ALL
      POLICIES RELATED TO” is vague, ambiguous, overly broad and
      burdensome. Defendants object to producing documents that are exempt
      from public record and/or confidential under 945.10(1)(e) and (h), Fla. Stat.,
      and 119.071(3)(1)a, Fla. Stat., without an agreement and/or order governing
      confidentiality.

      The requested policies are relevant for the same reasons described below for

RFP 68. All policies related to medical care, in addition to those specific to

isolation, are relevant to determine whether people in isolation are denied equal

access to medical services, including dialysis treatment, diabetes care, and physical

therapy, that are available to those in the general population. ECF 13 ¶¶ 156, 157.

Although Defendants have agreed to produce certain procedures promulgated from

Tallahassee, they are refusing to produce “policies,” as defined by Plaintiffs,

responsive to this request from specific prisons. Plaintiffs’ request is clear and

Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 68: ALL POLICIES RELATED TO medical care for PRISONERS in
      ISOLATION.
      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. FDC will produce
      Procedures 401.011, 401.014, 401.016, 403.003, 403.006, 403.007, 403.008,
      403.011 and 406.001. … Defendants further object that “ALL POLICIES
      RELATED TO” is vague, ambiguous, overly broad and burdensome.
      Defendants object to producing documents that are exempt from public
      record and/or confidential under 945.10(1)(e) and (h), Fla. Stat., and
      119.071(3)(1)a, Fla. Stat., without an agreement and/or order governing
      confidentiality.



                                          52
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 53 of 99




      The requested policies are relevant because Plaintiffs allege that Defendants:

fail to adequately monitor people for health risks prior to and during their time in

isolation; fail to consistently complete healthcare rounds and evaluations of people

in isolation; and fail to provide people in isolation their medical supplies. ECF 13

¶¶ 138, 157. Plaintiffs further allege that the conditions in isolation are inadequate

to address the needs of people with chronic health care issues or physical

disabilities, leading Defendants to deny them equal access to medical care and

mobility devices. ECF 13 ¶¶ 34, 37, 40, 44, 52, 157. Plaintiffs also allege that

Defendants lack policies to exclude people from isolation who are at substantial

risk of harm because of medical conditions. ECF 13 ¶ 136. This request is

reasonably calculated to lead to discovery of admissible evidence regarding

Plaintiffs’ disability discrimination claims and whether Defendants have a medical

care system that prevents harm from isolation. Although Defendants have agreed

to produce certain procedures promulgated from Tallahassee, they are refusing to

produce “policies,” as defined by Plaintiffs, responsive to this request from specific

prisons. Plaintiffs’ request is clear and Defendants have failed to explain why this

request is overly broad and burdensome.

      RFP 69: ALL POLICIES RELATED TO mental health care for
      PRISONERS in ISOLATION.
      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. FDC will produce
      Procedures 404.001, 404.002, 404.003 and 404.005 (unpublished) and
      Health Services Bulletins 15.05.03, 15.05.10, 15.05.11, 15.05.08, 15.05.14,

                                          53
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 54 of 99




      15.05.17, 15.05.18, 15.05.19 and 15.05.21. … Defendants further object that
      “ALL POLICIES RELATED TO” is vague, ambiguous, overly broad and
      burdensome. Defendants object to producing documents that are exempt
      from public record and/or confidential under 945.10(1)(e) and (h), Fla. Stat.,
      and 119.071(3)(1)a, Fla. Stat., without an agreement and/or order governing
      confidentiality.

      These policies are relevant because Plaintiffs make a number of allegations

related to Defendants’ mental health care policies in isolation such as: Defendants

cycle people between suicide observation cells, in-patient psychiatric units, and

isolation (ECF 13 ¶ 134); they do not exclude people with mental illness from

isolation (ECF 13 ¶ 136); they fail to adequately monitor people for health risks

prior to and during their time in isolation for signs of worsening mental illness,

self-harm, and suicidality in isolation (ECF 13 ¶ 138); they fail to consistently

complete healthcare rounds and evaluations of people in isolation (ECF 13 ¶ 138);

and they fail to provide “individualized mental health treatment” in response to

people who have difficulty following prison rules because of their disabilities (ECF

13 ¶ 152). This request is reasonably calculated to lead to discovery of admissible

evidence regarding Plaintiffs’ disability discrimination claims and whether

Defendants have a mental health care system that prevents harm from isolation.

Although Defendants have agreed to produce certain procedures promulgated from

Tallahassee, they are refusing to produce “policies,” as defined by Plaintiffs,

responsive to this request from specific prisons. Plaintiffs’ request is clear and



                                          54
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 55 of 99




Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 70: ALL POLICIES RELATED TO medical care for pregnant women
      in ISOLATION.
      DEFENDANT’S RESPONSE: Defendants will produce Procedures
      401.011, 401.014, 401.016, 403.003, 403.006, 403.007, 403.008, 403.011
      and 406.001. … Defendants further object that “ALL POLICIES RELATED
      TO” is vague, ambiguous, overly broad and burdensome. Defendants object
      to producing documents that are exempt from public record and/or
      confidential under 945.10(1)(e) and (h), Fla. Stat., and 119.071(3)(1)a, Fla.
      Stat., without an agreement and/or order governing confidentiality.

      These policies are relevant because Plaintiffs allege that Defendants: fail to

adequately monitor people for health risks prior to and during their time; fail to

consistently complete healthcare rounds and evaluations of people in isolation; and

fail to implement policies to exclude known vulnerable people, such as pregnant

women, from isolation. ECF 13 ¶¶ 136, 138, 157. This request is also reasonably

calculated to lead to discovery of admissible evidence of whether the care available

in isolation is sufficiently available to meet the heightened healthcare needs for

pregnant women in isolation. ECF 13 ¶ 69. Although Defendants have agreed to

produce certain procedures promulgated from Tallahassee, they are refusing to

produce “policies,” as defined by Plaintiffs, responsive to this request from specific

prisons. Plaintiffs’ request is clear and Defendants have failed to explain why this

request is overly broad and burdensome.



                                          55
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 56 of 99




      RFP 71: ALL POLICIES RELATED TO transgender PRISONERS in
      ISOLATION.
      DEFENDANT’S RESPONSE: FDC will produce Procedure 403.012. …
      Defendants further object that “ALL POLICIES RELATED TO” is vague,
      ambiguous, overly broad and burdensome. Defendants object to producing
      documents that are exempt from public record and/or confidential under
      945.10(1)(e) and (h), Fla. Stat., and 119.071(3)(1)a, Fla. Stat., without an
      agreement and/or order governing confidentiality.

      These policies are relevant because Plaintiffs allege that Defendants fail to

accommodate people diagnosed with gender dysphoria by providing safe housing

and by forcing some to “check into” isolation to escape victimization in general

population. ECF 13 ¶ 152. Plaintiffs further allege that Defendants deny people

diagnosed with gender dysphoria in isolation access to transition-related

healthcare, psychotherapy, and women’s canteen items they need to accommodate

their disability. ECF 13 ¶ 157. These policies are directly relevant to Plaintiffs’

disability discrimination claims. Although Defendants have agreed to produce one

procedure promulgated from Tallahassee, they are refusing to produce “policies,”

as defined by Plaintiffs, responsive to this request from specific prisons. Plaintiffs’

request is clear and Defendants have failed to explain why this request is overly

broad and burdensome.

      RFP 72: ALL POLICIES RELATED TO treatment for gender
      dysphoria for PRISONERS in ISOLATION.

      DEFENDANT’S RESPONSE: See Response to No. 71.


                                          56
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 57 of 99




      The requested documents are relevant for the same reasons described for

RFP 71. Plaintiffs’ request is clear and Defendants have failed to explain why this

request is overly broad and burdensome.

      RFP 73: ALL POLICIES RELATED TO the Residential Continuum of
      Care.
      DEFENDANT’S RESPONSE: FDC will produce draft Procedure 404.005,
      which has not yet been put into effect. … Defendants further object that
      “ALL POLICIES RELATED TO” is vague, ambiguous, overly broad and
      burdensome. Defendants object to producing documents that are exempt
      from public record and/or confidential under 945.10(1)(e) and (h), Fla. Stat.,
      and 119.071(3)(1)a, Fla. Stat., without an agreement and/or order governing
      confidentiality.

      According to FDC Procedure 404.005, the Residential Continuum of Care

“refers to specialized mental health units that work together, in conjunction with

the inpatient system, to provide augmented outpatient mental health treatment and

rehabilitation services in a protective environment for inmates with serious

psychological impairment associated with a history of inability to successfully

adjust to daily living.” Plaintiffs allege that Defendants isolate people with

psychiatric and intellectual disabilities because of their disability-related behaviors

and because they have difficulty conforming their behaviors to prison rules. ECF

13 ¶ 152. This request is reasonably calculated to lead to admissible evidence

regarding whether modification of Defendants’ policies and procedures would

impose an undue burden or fundamental alteration to accommodate people with

disabilities. The documents may also show whether Defendants have policies to

                                          57
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 58 of 99




ensure people with disabilities are housed in the most integrated setting appropriate

to meet their needs. ECF 13 ¶ 158. Although Defendants have agreed to produce

one procedure promulgated from Tallahassee, they are refusing to produce

“policies,” as defined by Plaintiffs, responsive to this request from specific prisons.

Plaintiffs’ request is clear and Defendants have failed to explain why this request is

overly broad and burdensome.

      RFP 74: ALL POLICIES RELATED TO group therapy for PRISONERS
      in ISOLATION.
      DEFENDANT’S RESPONSE: FDC will produce Procedures 403.003,
      404.005 (not yet in effect) and 403.012 and Health Services Bulletins
      15.05.14, 15.05.18 and 15.05.08. … Defendants further object that “ALL
      POLICIES RELATED TO” is vague, ambiguous, overly broad and
      burdensome. Defendants object to producing documents that are exempt
      from public record and/or confidential under 945.10(1)(e) and (h), Fla. Stat.,
      and 119.071(3)(1)a, Fla. Stat., without an agreement and/or order governing
      confidentiality.
      The requested policies are relevant because Plaintiffs allege that group

therapy provided by Defendants does not prevent harm from isolation. ECF 13 ¶¶

95, 96, 139. Although Defendants have agreed to produce certain procedures

promulgated from Tallahassee, they are refusing to produce “policies,” as defined

by Plaintiffs, responsive to this request from specific prisons. Plaintiffs’ request is

clear and Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 75: ALL POLICIES RELATED TO outpatient mental health care for
      PRISONERS in ISOLATION.
                                          58
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 59 of 99




      DEFENDANT”S RESPONSE: FDC will produce Procedure 403.003 and
      Health Services Bulletin 15.05.08. … Defendants further object that “ALL
      POLICIES RELATED TO” is vague, ambiguous, overly broad and
      burdensome. Defendants object to producing documents that are exempt
      from public record and/or confidential under 945.10(1)(e) and (h), Fla. Stat.,
      and 119.071(3)(1)a, Fla. Stat., without an agreement and/or order governing
      confidentiality.

      The requested policies are relevant for the same reasons described for RFP

69. Although Defendants have agreed to produce certain procedures promulgated

from Tallahassee, they are refusing to produce “policies,” as defined by Plaintiffs,

responsive to this request from specific prisons. Plaintiffs’ request is clear and

Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 76: ALL POLICIES RELATED TO transfers of PRISONERS to OR
      from ISOLATION to isolation management rooms, hospitals, mental health
      treatment facilities, infirmaries, crisis stabilization units, transitional care
      units, secure treatment units, diversion treatment units, cognitive treatment
      units, OR other higher levels of care.
      DEFENDANT’S RESPONSE: FDC will produce Procedure 404.003. …
      Defendants further object that “ALL POLICIES RELATED TO” is vague,
      ambiguous, overly broad and burdensome. Defendants object to producing
      documents that are exempt from public record and/or confidential under
      945.10(1)(e) and (h), Fla. Stat., and 119.071(3)(1)a, Fla. Stat., without an
      agreement and/or order governing confidentiality.

      The requested policies are relevant because Plaintiffs allege that Defendants

refuse to change their isolation policies and practices despite the obvious risk of

harm demonstrated by the constant cycling of people between suicide observation

cells, in-patient psychiatric units, and isolation. ECF 13 ¶ 134. Plaintiffs further
                                          59
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 60 of 99




allege that people in isolation are more likely to require in-patient psychiatric

treatment than those in the general prison population. ECF 13 ¶ 129. Although

Defendants have agreed to produce one procedure promulgated from Tallahassee,

they are refusing to produce “policies,” as defined by Plaintiffs, responsive to this

request from specific prisons. Plaintiffs’ request is clear and Defendants have

failed to explain why this request is overly broad and burdensome.

      RFP 77: All minutes, recordings, summaries, OR reports of meetings,
      whether informal or informal, REGARDING any meeting where the
      development, inception, creation, AND need for a Secure Treatment Unit,
      Diversion Treatment Unit, OR Cognitive Treatment Unit were discussed
      from January 1, 2016 through the present.
      DEFENDANT’S RESPONSE: FDC will produce meeting minutes from
      any meeting discussing the development of the STU. Otherwise, Defendants
      objects to this request to the extent it asks for information about the
      Diversion Treatment Unit (DTU) and Cognitive Treatment Unit (CTU).
      These two units are not relevant to the issues set forth in the Complaint,
      namely the “isolation” of inmates for 22 hours a day on average. Further,
      these two units do not house inmates who are classified as Close
      Management inmates. Those two units are for inmates diagnosed with a
      neurocognitive disorder that substantially interferes with the ability to meet
      the ordinary demands of daily living and inmates with a mental illness that is
      associated with serious impairment in psychological or behavioral function
      that substantially interferes with the ability to meet the ordinary demands of
      daily living in general population. Thus the production of documents
      regarding these two units would not be proportional to the needs of this case,
      as well as overly broad and burdensome.


      Documents regarding the DTU and CTU are relevant because Plaintiffs

allege that Defendants lack policies and procedures to ensure that individuals with

disabilities are housed in the most integrated setting appropriate to meet their
                                          60
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 61 of 99




needs. ECF 13 ¶¶ 152, 158. Plaintiffs further allege that Defendants isolate people

with psychiatric and intellectual disabilities because of their disability-related

behaviors and because they have difficulty conforming their behaviors to prison

rules. ECF 13 ¶ 152. Defendants’ assertion that the DTU and CTU are for people

who cannot live in the general population because of their mental illness or

neurocognitive disorder, respectively, demonstrates the relevance of the requested

documents. Specifically, these documents may determine whether Defendants do

in fact have adequate policies and procedures to ensure that people with disabilities

are housed in the most integrated setting appropriate to meet their needs. These

documents may also demonstrate Defendants’ knowledge of a substantial risk of

harm to people with certain disabilities who are placed in isolation because they

cannot live in the general population. In addition, this request may lead to

admissible evidence regarding whether modification of Defendants’ policies and

procedures to accommodate people with disabilities would impose an undue

burden or fundamental alteration—a defense claimed by Defendants. ECF 62 §

VIII, ¶ 19.

      RFP 78: ALL DOCUMENTS RELATED TO the development, inception,
      creation AND need for a Secure Treatment Unit, Diversion Treatment Unit,
      OR Cognitive Treatment Unit.
      DEFENDANT’S RESPONSE: See Responses to Requests No. 77 and 132.

      These documents are relevant for the same reasons described for RFP 77.


                                           61
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 62 of 99




      RFP 84: ALL POLICIES RELATED TO mental health STAFFING levels,
      assignments and schedules in ISOLATION.
      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. … Defendants
      further object that “ALL POLICIES RELATED TO” “mental health
      STAFFING levels, assignments, and schedules” is vague, ambiguous, overly
      broad and burdensome. Defendants further object as each facility has its own
      documents that are institution-specific. … Defendants further object to this
      request as overly broad, not proportional to the needs of this case, and not
      reasonably calculated to lead to the discovery of admissible evidence.
      Plaintiffs’ case as alleged is a challenge to overarching state-wide policies,
      and not a “challenge to a series of distinct incidents.” DE 42, p. 4. Staffing
      assignments and levels at the institution level do not address whether the
      “overarching policy” is constitutional and/or discriminatory. Thus,
      Plaintiffs’ request is not relevant to the claims being asserted.

      The request is relevant because Plaintiffs allege that Defendants fail to

adequately monitor people for health risks prior to and during their time in

isolation by looking for signs of worsening mental illness, self-harm, and

suicidality in isolation, and that they fail to consistently complete health care

rounds and evaluations of people in isolation. ECF 13 ¶ 138. This request is

reasonably calculated to lead to admissible evidence regarding whether mental

health staff are sufficiently available at the institutions to prevent harm from the

psychological consequences of isolation. Plaintiffs’ request is clear and

Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 85: ALL POLICIES RELATED TO medical STAFFING levels,
      assignments, and schedules in ISOLATION.
      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. … Defendants
      further object that “ALL POLICIES RELATED TO” “medical STAFFING
                                          62
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 63 of 99




      levels, assignments, and schedules” is vague, ambiguous, overly broad and
      burdensome. Defendants further object as each facility has its own
      documents that are institution-specific. … Defendants further object to this
      request as overly broad, not proportional to the needs of this case, and not
      reasonably calculated to lead to the discovery of admissible evidence.
      Plaintiffs’ case as alleged is a challenge to overarching state-wide policies,
      and not a “challenge to a series of distinct incidents.” DE 42, p. 4. Staffing
      assignments and levels at the institution level do not address whether the
      “overarching policy” is constitutional and/or discriminatory. Thus,
      Plaintiffs’ request is not relevant to the claims being asserted.

      The request is relevant because Plaintiffs allege that Defendants fail to

adequately monitor people for health risks prior to and during their time in

isolation by looking for signs of worsening mental illness, self-harm, and

suicidality in isolation, and that they fail to consistently complete healthcare

rounds and evaluations of people in isolation. ECF 13 ¶ 138. Plaintiffs’ requests

for policies related to mental health staffing levels, assignments, and schedules is

reasonably calculated to lead to the discovery of admissible evidence of whether

medical staff are sufficiently available at the institutions to prevent harm from the

psychological and physical consequences of isolation. Plaintiffs’ request is clear

and Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 86: ALL POLICIES RELATED TO hiring, supervision, job
      performance evaluation, AND discipline of mental health STAFF.
      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. Defendants further
      object that “ALL POLICIES RELATED TO” “hiring, supervision, job
      performance evaluation, and discipline” is vague, ambiguous, overly broad
      and burdensome. Defendants further object as each facility has its own

                                          63
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 64 of 99




      documents that are institution-specific. … Defendants further object to this
      request as overly broad, not proportional to the needs of this case, and not
      reasonably calculated to lead to the discovery of admissible evidence.
      Plaintiffs’ case as alleged is a challenge to overarching state-wide policies,
      and not a “challenge to a series of distinct incidents.” DE 42, p. 4. The
      hiring, supervision, job performance, and discipline of staff at the institution
      level does not address whether the “overarching policy” is constitutional
      and/or discriminatory. Thus, Plaintiffs’ request is not relevant to the claims
      being asserted.

      Policies related to Defendants’ hiring practices are relevant because

Plaintiffs allege that Defendants do not have enough mental health staff to

consistently complete healthcare rounds and evaluations of people in isolation.

ECF 13 ¶ 138. Plaintiffs’ request for policies related to supervision, job

performance, evaluation and discipline is reasonably calculated to lead to the

discovery of admissible evidence of whether Defendants make adequate efforts to

ensure that the mental health staff working in the institutions are equipped to

appropriately respond to people’s disability-related behaviors and provide

appropriate care to address mental health symptoms in isolation. These policies

will also demonstrate whether Defendants appropriately hold mental health staff

accountable when they fail to adequately respond to, for example, self-injurious

behaviors and psychological emergencies in isolation. Plaintiffs’ request is clear

and Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 87: ALL POLICIES RELATED TO hiring, supervision, job
      performance evaluation, AND discipline of medical STAFF.

                                         64
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 65 of 99




      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. Defendants further
      object that “ALL POLICIES RELATED TO” “hiring, supervision, job
      performance evaluation, and discipline” is vague, ambiguous, overly broad
      and burdensome. Defendants further object as each facility has its own
      documents that are institution-specific. … Defendants further object to this
      request as overly broad, not proportional to the needs of this case, and not
      reasonably calculated to lead to the discovery of admissible evidence.
      Plaintiffs’ case as alleged is a challenge to overarching state-wide policies,
      and not a “challenge to a series of distinct incidents.” DE 42, p. 4. The
      hiring, supervision, job performance, and discipline of staff at the institution
      level do not address whether the “overarching policy” is constitutional
      and/or discriminatory. Thus, Plaintiffs’ request is not relevant to the claims
      being asserted.

      Policies related to Defendants’ hiring practices are relevant because

Plaintiffs allege that Defendants do not have enough medical staff to consistently

complete health care rounds and evaluations of people in isolation. ECF 13 ¶ 138.

Plaintiffs’ request for policies related to hiring, supervision, job performance,

evaluation and discipline is reasonably calculated to lead to the discovery of

admissible evidence of whether Defendants make any effort to ensure that the

medical staff working in the institutions are equipped to deal with people’s

disability-related behaviors and limitations, and provide them the care necessary to

address their disabilities. Plaintiffs’ request is clear and Defendants have failed to

explain why this request is overly broad and burdensome.

      RFP 88: ALL POLICIES RELATED TO training for mental health STAFF
      in ISOLATION.
      DEFENDANT’S RESPONSE: See F.A.C. 33-601.800. … Defendants
      further object that “ALL POLICIES RELATED TO” “training” is vague,
      ambiguous, overly broad and burdensome. Defendants further object as each

                                          65
Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 66 of 99
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 67 of 99




      Policies related to training for medical staff in isolation are relevant to show,

for example, whether medical staff are appropriately trained to accommodate

people with disabilities regarding isolation and monitor and appropriately respond

to the psychical health consequences of isolation. Plaintiffs’ request is clear and

Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 92: All work schedules for mental health STAFF who provided
      services in ISOLATION from January 1, 2018, through the present.
      DEFENDANT’S RESPONSE: … Plaintiffs’ case as alleged is a challenge
      to overarching state- wide policies, and not a “challenge to a series of
      distinct incidents.” DE 42, p. 4. Work schedules for staff at the institution
      level do not address whether the “overarching policy” is constitutional
      and/or discriminatory. Thus, Plaintiffs’ request is not relevant to the claims
      being asserted.
      Revised RFP 92: To the extent there exists a document, roster, or form with
      the equivalent information [included in a Daily Security Roster] for …
      mental health staff, please provide a sample so that Plaintiffs can determine
      whether [this RFP] can be modified in the same manner [as RFP 51].

      These documents are relevant because Plaintiffs allege that Defendants fail

to adequately monitor people for health risks prior to and during their time in

isolation by looking for signs of worsening mental illness, self-harm, and

suicidality in isolation. EFC 13 ¶ 138. Plaintiffs also allege that Defendants fail to

consistently complete mental health rounds and evaluations of people in isolation.

ECF 13 ¶ 138. This request is reasonably calculated to lead to admissible evidence

about whether these services are not provided because mental health staff are not

                                          67
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 68 of 99




available, which may demonstrate Defendants’ deliberate indifference. Defendants

have not provided Plaintiffs with the sample documents requested in their revised

request.

      RFP 93: All work schedules for medical STAFF who provided services in
      ISOLATION from January 1, 2018, through the present.
      DEFENDANT’S RESPONSE: … Defendants further object to this request
      as overly broad, not proportional to the needs of this case, and not
      reasonably calculated to lead to the discovery of admissible evidence.
      Plaintiffs’ case as alleged is a challenge to overarching state- wide policies,
      and not a “challenge to a series of distinct incidents.” DE 42, p. 4. Work
      schedules for staff at the institution level do not address whether the
      “overarching policy” is constitutional and/or discriminatory. Thus,
      Plaintiffs’ request is not relevant to the claims being asserted.
      Revised RFP 93: To the extent there exists a document, roster, or form with
      the equivalent information [included in a Daily Security Roster] for …
      medical … staff, please provide a sample so that Plaintiffs can determine
      whether [this RFP] can be modified in the same manner [as RFP 51].

      These documents are relevant because Plaintiffs allege that Defendants fail

to consistently complete daily nursing rounds and “pre-confinement physicals” of

people in isolation. ECF 13 ¶ 138. This request is reasonably calculated to lead to

admissible evidence regarding whether these services are not provided because

medical staff are not available, which may demonstrate Defendants’ deliberate

indifference. Defendants have not provided Plaintiffs with the sample documents

requested in their revised request.

      RFP 94: ALL DOCUMENTS RELATED TO mortality reviews, including
      psychological autopsies, in cases involving suspected suicide.



                                         68
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 69 of 99




      DEFENDANT’S RESPONSE: Defendants object to this request as
      irrelevant and an invasion of privacy. Defendants further object that this
      request is not limited to restrictive housing or close management. Autopsies
      and mortality reviews of inmates that are suspected to have committed
      suicide bear no relevance to the issues in this case and would amount to a
      gross invasion of privacy rights. Defendants further object that “ALL
      DOCUMENTS RELATED TO” is vague, ambiguous, overly broad and
      burdensome.

      These documents are relevant because Plaintiffs make several allegations

regarding the risk of suicide for people in isolation, including that 88% of the

people who died by suicide had been in isolation at some point (ECF 13 ¶ 128) and

that Defendants send people directly back to isolation after serious suicide attempts

(ECF 13 ¶ 134). The autopsies and mortality reviews of suspected suicide may

lead to the discovery of admissible evidence of whether the person was or had been

in isolation, whether Defendants knew of a risk of suicide or the risk was obviously

related to isolation, and whether Defendants took reasonable measures to address

that risk. To the extent Defendants are worried about privacy rights, the Court’s

HIPAA Qualified Protective Order addresses this issue. Plaintiffs’ request is clear

and Defendants have failed to explain why this request is overly broad and

burdensome. After the meet and confer, Defendants offered to provide MINS

reports from September 2018 to September 2019 in response to this request.

MINS is FDC’s automated system for the reporting of incidents and events,

including deaths by suicide and suicide attempts. This offer is inadequate because

                                          69
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 70 of 99




MINS reports typically consist of only a few paragraphs prepared by correctional

staff within 24 hours of the incident and do not include, for example, any review of

the patient’s mental health care, symptoms, or isolation history.

      RFP 95: ALL POLICIES RELATED TO training about suicide prevention.
      DEFENDANT’S RESPONSE: FDC will produce Procedures 404.001 and
      404.002. Defendants object that “ALL POLICIES RELATED TO” is vague,
      ambiguous, overly broad and burdensome. Defendants further object to this
      request as overly broad, not proportional to the needs of this case, and not
      reasonably calculated to lead to the discovery of admissible evidence.
      Plaintiffs’ case as alleged is a challenge to overarching state-wide policies,
      and not a “challenge to a series of distinct incidents.” DE 42, p. 4. Training
      of staff at the institution level does not address whether the “overarching
      policy” is constitutional and/or discriminatory. Thus, Plaintiffs’ request is
      not relevant to the claims being asserted.

      These policies are relevant because Plaintiffs allege, “Defendants are aware

that the rate of suicide is much higher for people who are in or have been in

isolation,” and policies related to training about suicide prevention are relevant to

show, for example, whether Defendants have appropriately trained staff to

recognize and appropriately respond to the risk of suicide in isolation. ECF 13 ¶

128. Although Defendants have agreed to produce certain procedures promulgated

from Tallahassee, they are refusing to produce “policies,” as defined by Plainitffs,

responsive to this request from specific prisons. Plaintiffs’ request is clear and

Defendants have failed to explain why this request is overly broad and

burdensome.

                                          70
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 71 of 99




      RFP 96: ALL POLICIES RELATED TO suicide, suicide attempts, AND
      suicide prevention, including POLICIES RELATED TO self-harm
      observation status AND “isolation management rooms”.
      DEFENDANT’S RESPONSE: See Response to Request No. 95.

      These policies are relevant because Plaintiffs allege that Defendants

perpetually cycle people who are suicidal from suicide observation cells (“self-

harm observation status”), to inpatient psychiatric units, and back to isolation.

ECF 13 ¶ 134. Plaintiffs’ request for policies related to suicide, suicide attempts,

and suicide prevention is reasonably calculated to lead to admissible evidence of

whether Defendants take reasonable measures to prevent or respond to the risk of

suicide in isolation. Plaintiffs’ request is clear and Defendants have failed to

explain why this request is overly broad and burdensome.

      RFP 97: All DOCUMENTS that report, describe, summarize, discuss, OR
      comment on suicide OR suicide attempts. This request seeks DOCUMENTS
      in YOUR custody, control, OR possession except for DOCUMENTS that
      are solely kept in individual PRISONERS’ electronic or paper records.
      DEFENDANT’S RESPONSE: See Responses to Request Nos. 98 and 99.
      Otherwise, Defendants object to this request as overly broad, not
      proportional to the needs of this case, and not reasonably calculated to lead
      to the discovery of admissible evidence. All documents that “comment” on
      suicide, with no limit to restrictive housing or close management, is vastly
      over broad and burdensome.

      These documents are relevant because Plaintiffs make several allegations

regarding the heightened risk of suicide for people in isolation, and that people

may suffer from the consequences of isolation after they are released. ECF 13 ¶¶

61, 63, 128. They also allege that although 57% of the people who died by suicide

                                          71
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 72 of 99




were in isolation at the time of the suicide, 88% of the people who died by suicide

“had been in isolation at some point during their incarceration in FDC.” ECF 13 ¶

128 (emphasis added). The documents sought in this request may lead to the

discovery of admissible evidence of whether the rate of suicides and suicide

attempts are higher for people who are or were in isolation compared to people

who have never been in isolation. As such, this request “with no limit to restrictive

housing or close management” is not overbroad. Defendants have not explained

why the request is burdensome.

      RFP 98: All MINS Reports RELATED TO suicide attempts by
      PRISONERS in ISOLATION from January 1, 2016, through the present.
      DEFENDANT’S RESPONSE: FDC will produce MINS reports
      concerning inmates in CM subject to the protections of the HIPAA Qualified
      Protective Order and any other confidentiality order entered by the Court
      upon the parties’ agreement to narrow the scope and/or time frame of the
      request and to cost-sharing. … Defendants also object on the grounds that
      the request is not proportional to the needs of the case and on the basis of
      overbreadth and undue burdensomeness, as Defendants have identified
      approximately 1990 MINS reports for inmates in Administrative
      Confinement, Close Management, Disciplinary Confinement and Maximum
      Management during the requested time period. Defendants further object
      that “RELATED TO suicide attempts” is vague ambiguous, unduly
      burdensome and overbroad.

      MINS reports documenting suicide attempts by people in isolation may lead

to the discovery of admissible evidence of whether such attempts were related to

conditions in isolation and whether Defendants took reasonable measures to

address the risk of suicide in isolation. After the meet and confer, Defendants


                                         72
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 73 of 99




offered to provide MINS reports from September 2018 to September 2019. But

Defendants have already identified 1,990 responsive documents for the requested

time period, indicating only a negligible burden, and there is no justification to

withhold these highly relevant documents.

      RFP 99: All MINS Reports RELATED TO any deaths by suicides.
      DEFENDANT’S RESPONSE: FDC will produce MINS reports
      concerning inmates in CM subject to the protections of the HIPAA Qualified
      Protective Order and any other confidentiality order entered by the Court
      upon the parties’ agreement to narrow the scope and/or time frame of the
      request and to cost-sharing. … Defendants also object on the grounds that
      the request is not proportional to the needs of the case and on the basis of
      overbreadth and undue burdensomeness, as Defendants have identified
      approximately 81 MINS reports for inmates during the requested time
      period. Defendants further objects that “RELATED TO any deaths by
      suicide” is vague ambiguous, unduly burdensome and overbroad.

      MINS reports documenting deaths by suicide may lead to the discovery of

admissible evidence of whether there is a higher risk of suicide for people who

have been in isolation than for people who have not, whether the deaths were

related to conditions in isolation, and whether Defendants took reasonable

measures to address the risk of suicide in isolation. After the meet and confer,

Defendants offered to provide MINS reports from September 2018 to September

2019. But Defendants have already identified just 81 responsive documents for the

requested time period, indicating only a negligible burden, the request is clear, and

there is no justification to withhold these highly relevant documents.

                                         73
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 74 of 99




      RFP 104: The Overall Inmate Summary (DC 14) for each PRISONER who
      died by suicide.
      DEFENDANT’S RESPONSE: Defendants object to this request as
      irrelevant, not proportional to the needs of this case, overly broad, and
      burdensome. The Overall Inmate Summary for any inmate who died by
      suicide, regardless of whether or not that inmate was in restrictive housing,
      bears no relevance to the issues asserted in this case.

      These documents are relevant because the Overall Inmate Summaries of

people who died by suicide in FDC custody will show, for example, if they were in

isolation at the time of the suicide; whether they had ever been in isolation; how

many times they had been in isolation; how long they had been in isolation; and

how much time had passed between any releases from isolation and suicides or

suicide attempts outside of isolation. These summaries are directly relevant to

Plaintiffs’ allegations regarding the risk of suicide for people in isolation. After

the meet and confer, Defendants offered to provide the summaries from September

2018 through 2019. But there is no reason to narrow the timeframe for these

documents. Defendants’ response to RFP 103 indicates that there were at least 81

people who died by suicide in the requested time period. The burden to produce

the Overall Inmate Summaries, which are electronically stored documents, for

approximately 81 people is negligible.

      RFP 105: The Overall Inmate Summary (DC 14) for each PRISONER who
      attempted suicide from January 1, 2016, through the present.



                                          74
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 75 of 99




      DEFENDANT’S RESPONSE: Defendants object to this request as
      irrelevant, not proportional to the needs of this case, overly broad, and
      burdensome. The Overall Inmate Summary for any inmate who attempted
      suicide, regardless of whether or not that inmate was in restrictive housing,
      bears no relevance to the issues asserted in this case.

      These documents are relevant because the Overall Inmate Summaries of

people who attempted suicide will show, for example, if they were in isolation at

the time of the suicide attempt; whether they had ever been in isolation, how many

times they had been in isolation; how long they had been in isolation; and how

much time had passed between any releases from isolation and suicide attempts

outside of isolation. These summaries are directly relevant to Plaintiffs’

allegations regarding the risk of suicide for people in isolation. After the meet and

confer, Defendants offered to provide the summaries from September 2018

through 2019. But there is no reason to narrow the timeframe for these documents.

Defendants’ response to RFP 98 indicates they can identify through MINS reports

individuals who attempted to die by suicide during the requested time period. It

further indicates that this number of individuals could be 1,990, but it could also be

less in the likely event that there are people who have attempted to die by suicide

more than once. The burden to produce the Overall Inmate Summaries, which are

electronically stored documents, for this number of people is negligible.

      RFP 107: All DOCUMENTS, including the contents of any databases, that
      report, describe, summarize, analyze, discuss, calculate, OR comment on the
      average duration of stay OR the length of time for PRISONERS in

                                          75
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 76 of 99




      ISOLATION. This request seeks DOCUMENTS in YOUR custody,
      control, OR possession except for DOCUMETNS that are solely kept in
      individual PRISONERS’ electronic or paper records.
      DEFENDANT’S RESPONSE: … Defendants also object that “ALL
      DOCUMENTS, including the contents of any databases, that report,
      describe, summarize, analyze, discuss, calculate OR comment on” is vague,
      ambiguous, overly broad, unduly burdensome and not proportional to the
      needs of this case. Plaintiffs’ case as alleged is a challenge to overarching
      state-wide policies, and not a “challenge to a series of distinct incidents.”
      DE 42, p. 4. The implementation of policy at the institutional level and on
      an inmate-by-inmate basis does not address whether the “overarching
      policy” is constitutional and/or discriminatory. Defendants also object to
      producing documents that are exempt from public record and/or confidential
      under 945.10(1)(3) and (h), Fla. Stat., and 119.071(3)(1)a, Fla. Stat., without
      an agreement and/or order governing confidentiality. Defendants object to
      this request on the basis that the requested documents contain safety and
      security-sensitive information and reveal, among other things, highly-
      confidential information regarding inmates, housing, post orders and other
      security issues.

      These documents are relevant because Plaintiffs allege that “[d]espite their

knowledge of the substantial risk of serious harm, Defendants impose no limit on

the duration of isolation. As a result, there are people in FDC who have been

suffering in isolation for nearly 20 years with no end in sight.” ECF 13 ¶ 142.

They further allege, “Defendants also know that people with mental illness, and

with intellectual disabilities, are more likely to spend prolonged periods in

isolation …” ECF 13 ¶ 131. Thus, in addition to relevant information about

Defendants’ deliberate indifference to a substantial risk of harm, this request is

reasonably calculated to lead to admissible evidence regarding whether and how

Defendants discriminate against people with disabilities. Plaintiffs’ request is clear

                                          76
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 77 of 99




and Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 108: All DOCUMENTS, including the contents of any databases, that
      report, describe, summarize, analyze, discuss, calculate, OR comment on the
      reasons that PRISONERS are placed OR retained in ISOLATION. This
      request seeks DOCUMENTS in YOUR custody, control, OR possession
      except for DOCUMENTS that are solely kept in individual PRISONERS’
      electronic or paper records.
      DEFENDANT’S RESPONSE: … Defendants also object that “ALL
      DOCUMENTS, including the contents of any databases, that report,
      describe, summarize, analyze, discuss, calculate OR comment on” is vague,
      ambiguous, overly broad, unduly burdensome and not proportional to the
      needs of this case. Plaintiffs’ case as alleged is a challenge to overarching
      state-wide policies, and not a “challenge to a series of distinct incidents.” DE
      42, p. 4. The implementation of policy at the institution level and on an
      inmate-by-inmate basis does not address whether the “overarching policy” is
      constitutional and/or discriminatory. Defendants also object to producing
      documents that are exempt from public record and/or confidential under
      945.10(1)(e) and (h), Fla. Stat., and 119.071(3)(1)a, Fla. Stat., without an
      agreement and/or order governing confidentiality. Defendants object to this
      request on the basis that the requested documents contain safety and
      security-sensitive information and reveal among other things highly-
      confidential information regarding inmates, housing, post orders and other
      security issues.

      These documents are relevant because Plaintiffs allege that Defendants place

and retain people in isolation for reasons including “minor disciplinary

infractions.” ECF 13 ¶ 149, 154. This request is directly relevant to Plaintiffs’

claim that there is no legitimate penological purpose that supports subjecting

people to the substantial risk of harm from Defendants’ isolation policies and

                                         77
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 78 of 99




practices “as they are currently implemented and enforced.” ECF 13 ¶ 144.

Plaintiffs further allege that Defendants isolate people for disability-related

behaviors, including acts of self-harm. ECF 13 ¶ 73. This request is therefore

directly relevant to Plaintiffs’ disability discrimination claims. Plaintiffs’ request

is clear and Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 109: All DOCUMENTS, including the contents of any databases, that
      report, describe, summarize, analyze, discuss, calculate, OR comment on the
      number of PRISONERS in ISOLATION who harmed themselves OR the
      frequency of self- harm behaviors by PRISONERS in ISOLATION. This
      request seeks DOCUMENTS in YOUR custody, control, OR possession
      except for DOCUMENTS that are solely kept in individual PRISONERS’
      electronic or paper records.
      DEFENDANT’S RESPONSE: … Defendants also object that “ALL
      DOCUMENTS, including the contents of any databases, that report,
      describe, summarize, analyze, discuss, calculate OR comment on” and “who
      harmed themselves” and “self-harm behaviors” are vague, ambiguous,
      overly broad, unduly burdensome and not proportional to the needs of this
      case. Plaintiffs’ case as alleged is a challenge to overarching state-wide
      policies, and not a “challenge to a series of distinct incidents.” DE 42, p. 4.
      The implementation of policy at the institution level and on an inmate-by-
      inmate basis does not address whether the “overarching policy” is
      constitutional and/or discriminatory. Defendants also object to producing
      documents that are exempt from public record and/or confidential under
      945.10(1)(e) and (h), Fla. Stat., and 119.071(3)(1)a, Fla. Stat., without an
      agreement and/or order governing confidentiality. Defendants object to this
      request on the basis that the requested documents contain safety and
      security-sensitive information and reveal among other things highly-
      confidential information regarding inmates, housing, post orders and other
      security issues.
                                           78
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 79 of 99




      These documents are relevant to support Plaintiffs’ specific allegations

regarding the number of people who had been in isolation at some point and died

by suicide, and that people in isolation are more likely to engage in self-harm than

those in the general prison population. ECF 13 ¶¶ 63, 128. This request is also

reasonably calculated to lead to the discovery of admissible evidence regarding

Defendants’ knowledge of the risk of suicide or self-harm caused by their isolation

policies and practices. Plaintiffs’ request is clear and Defendants have failed to

explain why this request is overly broad and burdensome.

      RFP 110: All DOCUMENTS, including the contents of any databases, that
      report, describe, summarize, analyze, discuss, calculate, OR comment on the
      number of violent incidents, cell extractions, disciplinary infractions, use of
      force incidents, OR PROPERTY RESTRICTIONS involving PRISONERS
      in ISOLATION as compared to PRISONERS not in ISOLATION.
      DEFENDANT’S RESPONSE: … Defendants also object that “ALL
      DOCUMENTS, including the contents of any databases, that report,
      describe, summarize, analyze, discuss, calculate OR comment on” and
      “violent incidents, cell extractions, disciplinary infractions, use of force
      incidents OR PROPERTY RESTRICTIONS” are vague, ambiguous, overly
      broad, unduly burdensome and not proportional to the needs of this case.
      Plaintiffs’ case as alleged is a challenge to overarching state-wide policies,
      and not a “challenge to a series of distinct incidents.” DE 42, p. 4. The
      implementation of policy at the institution level and on an inmate-by-inmate
      basis does not address whether the “overarching policy” is constitutional
      and/or discriminatory. Defendants also object to producing documents that
      are exempt from public record and/or confidential under 945.10(1)(e) and
      (h), Fla. Stat., and 119.071(3)(1)a, Fla. Stat., without an agreement and/or
      order governing confidentiality. Defendants object to this request on the
      basis that the requested documents contain safety and security- sensitive
      information and reveal among other things highly-confidential information
      regarding inmates, housing, post orders and other security issues.

                                         79
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 80 of 99




      These documents are relevant because Plaintiffs allege that Defendants

respond to violations of their strict but unnecessary rules in isolation for minor

behavioral problems with property restriction, the use of force, or violent cell

extractions. ECF 13 ¶¶ 119-121. Plaintiffs also allege that Defendants frequently

extend time in isolation for minor disciplinary infractions, many of which are

caused by disability-related behaviors. ECF 13 ¶¶ 133, 149, 152. This request is

directly relevant to Plaintiffs’ allegations regarding Defendants’ use of

dehumanizing and degrading security measures in isolation, as well as their

disability discrimination claims. Plaintiffs’ request is clear and Defendants have

failed to explain why this request is overly broad and burdensome.

      RFP 111: All DOCUMENTS, including the contents of any databases, that
      report, describe, summarize, analyze, discuss, calculate, OR comment on the
      total number of PRISONERS in ISOLATION on a daily, weekly, monthly,
      OR yearly basis.

      RESPONSE: … Defendants also object that “ALL DOCUMENTS,
      including the contents of any databases, that report, describe, summarize,
      analyze, discuss, calculate OR comment on” is vague, ambiguous, overly
      broad, unduly burdensome and not proportional to the needs of this case.
      Plaintiffs’ case as alleged is a challenge to overarching state-wide policies,
      and not a “challenge to a series of distinct incidents.” DE 42, p. 4. The
      implementation of policy at the institutional level and on an inmate-by-
      inmate basis does not address whether the “overarching policy” is
      constitutional and/or discriminatory. Defendants also object to producing
      documents that are exempt from public record and/or confidential under
      945.10(1)(3) and (h), Fla. Stat., and 119.071(3)(1)a, Fla. Stat., without an
      agreement and/or order governing confidentiality. Defendants object to this
      request on the basis that the requested documents contain safety and
      security-sensitive information and reveal, among other things, highly-
                                          80
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 81 of 99




      confidential information regarding inmates, housing, post orders and other
      security issues.

      Plaintiffs allege that “Defendants know that their isolation rate (nearly 10%

of the FDC population) is double the national rate.” ECF 13 ¶ 127. This request is

therefore reasonably calculated to lead to admissible evidence regarding whether

Defendants’ isolation policies and practices violate contemporary standards of

decency, Defendants’ knowledge of a substantial risk of serious harm, and whether

any remedial measures by Defendants to reduce the numbers of people in isolation

have been effective. Plaintiffs’ request is clear and Defendants have failed to

explain why this request is overly broad and burdensome.

      RFP 112: All DOCUMENTS, including the contents of any databases, that
      report, describe, summarize, analyze, discuss, calculate, OR comment on the
      age of PRISONERS in ISOLATION. This request seeks DOCUMENTS in
      YOUR custody, control, OR possession except for DOCUMENTS that are
      solely kept in individual PRISONERS’ electronic or paper records.
      DEFENDANT’S RESPONSE: … Defendants also object that “ALL
      DOCUMENTS, including the contents of any databases, that report,
      describe, summarize, analyze, discuss, calculate OR comment on” is vague,
      ambiguous, overly broad, unduly burdensome and not proportional to the
      needs of this case. Plaintiffs’ case as alleged is a challenge to overarching
      state-wide policies, and not a “challenge to a series of distinct incidents.” DE
      42, p. 4. The implementation of policy at the institution level and on an
      inmate-by-inmate basis does not address whether the “overarching policy” is
      constitutional and/or discriminatory. Defendants also object to producing
      documents that are exempt from public record and/or confidential under
      945.10(1)(e) and (h), Fla. Stat., and 119.071(3)(1)a, Fla. Stat., without an
      agreement and/or order governing confidentiality. Defendants object to this
      request on the basis that the requested documents contain safety and
      security-sensitive information and reveal, among other things, highly-


                                         81
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 82 of 99




      confidential information regarding inmates, housing, post orders and other
      security issues.

      These documents are relevant because Plaintiffs allege that Defendants place

young people in isolation, despite the fact that juveniles are at a heightened risk of

harm from isolation. ECF 13 ¶¶ 18, 23, 70-71, 136. These documents may lead to

the discovery of admissible evidence regarding Defendants’ knowledge of the risk

of harm to young people, the measures they have implemented to address this risk,

and the frequency with which they place young people in isolation despite their

knowledge of this risk. They may also reveal that Defendants regularly isolate

elderly people, who may also be at a heightened risk of harm from isolation, and

for whom there may not be a legitimate security interest to isolate them in the way

that Defendants do. Plaintiffs’ request is clear and Defendants have failed to

explain why this request is overly broad and burdensome.

      RFP 113: All DOCUMENTS, including the contents of any databases, that
      report, describe, summarize, analyze, discuss, calculate, OR comment on the
      number of PRISONERS with mental illness in ISOLATION. This request
      seeks DOCUMENTS in YOUR custody, control, OR possession except for
      DOCUMENTS that are solely kept in individual PRISONERS’ electronic or
      paper records.
      DEFENDANT’S RESPONSE: … Defendants also object that “ALL
      DOCUMENTS, including the contents of any databases, that report,
      describe, summarize, analyze, discuss, calculate OR comment on” is vague,
      ambiguous, overly broad, unduly burdensome and not proportional to the
      needs of this case. Plaintiffs’ case as alleged is a challenge to overarching
      state-wide policies, and not a “challenge to a series of distinct incidents.” DE
      42, p. 4. The implementation of policy at the institution level and on an
      inmate-by-inmate basis does not address whether the “overarching policy” is

                                          82
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 83 of 99




      constitutional and/or discriminatory. Defendants also object to producing
      documents that are exempt from public record and/or confidential under
      945.10(1)(e) and (h), Fla. Stat., and 119.071(3)(1)a, Fla. Stat., without an
      agreement and/or order governing confidentiality. Defendants object to this
      request on the basis that the requested documents contain safety and
      security-sensitive information and reveal among other things highly-
      confidential information regarding inmates, housing, post orders and other
      security issues.

      These documents are relevant because Plaintiffs allege that Defendants place

people with mental illness in isolation, despite their knowledge that people with

mental illness are at heightened risk of harm from isolation. ECF 13 ¶¶ 5, 70, 130-

32. They also allege that Defendants are more likely to place people with mental

illness in isolation than people without mental illness. ECF 13 ¶ 130. This request

may lead to the discovery of admissible evidence regarding Defendants’

knowledge of the risk of harm to people with mental illness, the measures they

have implemented to address this risk, and the frequency with which they place

people with mental illness in isolation despite this risk. Plaintiffs’ request is clear

and Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 114: All DOCUMENTS, including the contents of any databases, that
      report, describe, summarize, analyze, discuss, calculate, OR comment on the
      gender of PRISONERS in ISOLATION. This request seeks DOCUMENTS
      in YOUR custody, control, OR possession except for DOCUMENTS that
      are solely kept in individual PRISONERS’ electronic or paper records.
      DEFENDANT’S RESPONSE: … Defendants also object that “ALL
      DOCUMENTS, including the contents of any databases, that report,
      describe, summarize, analyze, discuss, calculate OR comment on” is vague,

                                           83
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 84 of 99




      ambiguous, overly broad, unduly burdensome and not proportional to the
      needs of this case. Plaintiffs’ case as alleged is a challenge to overarching
      state-wide policies, and not a “challenge to a series of distinct incidents.” DE
      42, p. 4. The implementation of policy at the institution level and on an
      inmate-by-inmate basis does not address whether the “overarching policy” is
      constitutional and/or discriminatory. Defendants also object to producing
      documents that are exempt from public record and/or confidential under
      945.10(1)(e) and (h), Fla. Stat., and 119.071(3)(1)a, Fla. Stat., without an
      agreement and/or order governing confidentiality. Defendants object to this
      request on the basis that the requested documents contain safety and
      security-sensitive information and reveal among other things highly-
      confidential information regarding inmates, housing, post orders and other
      security issues.

      Plaintiffs allege that Defendants unnecessarily use “degrading and

dehumanizing security measures … that are not based on individualized

assessments of safety and security threats.” ECF 13 ¶ 113. They further allege

that Defendants use a “one-size-fits-all approach” for isolation security measures,

including by applying “the same security measures to the most diminutive people

… as it does the most physically imposing people ….” ECF 13 ¶ 113.

This request is reasonably calculated to lead to admissible evidence about the

demographics of the putative class and whether there is a legitimate penological

purpose for systematically applying the same isolation policies and practices to all

incarcerated people even though women may have different carceral needs than

men. Plaintiffs’ request is clear and Defendants have failed to explain why this

request is overly broad and burdensome.

      RFP 115: All DOCUMENTS, including the contents of any databases, that
      report, describe, summarize, analyze, discuss, calculate, OR comment on
                                          84
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 85 of 99




      pregnant PRISONERS in ISOLATION. This request seeks DOCUMENTS
      in YOUR custody, control, OR possession except for DOCUMENTS that
      are solely kept in individual PRISONERS’ electronic or paper records.
      DEFENDANT’S RESPONSE: … Defendants also object that “ALL
      DOCUMENTS, including the contents of any databases, that report,
      describe, summarize, analyze, discuss, calculate OR comment on” is vague,
      ambiguous, overly broad, unduly burdensome and not proportional to the
      needs of this case. Plaintiffs’ case as alleged is a challenge to overarching
      state-wide policies, and not a “challenge to a series of distinct incidents.” DE
      42, p. 4. The implementation of policy at the institution level and on an
      inmate-by-inmate basis does not address whether the “overarching policy” is
      constitutional and/or discriminatory. Defendants also object to producing
      documents that are exempt from public record and/or confidential under
      945.10(1)(e) and (h), Fla. Stat., and 119.071(3)(1)a, Fla. Stat., without an
      agreement and/or order governing confidentiality. Defendants object to this
      request on the basis that the requested documents contain safety and
      security-sensitive information and reveal among other things highly-
      confidential information regarding inmates, housing, post orders and other
      security issues.

      Plaintiffs allege that despite Defendants’ knowledge of the risk of harm to

pregnant women, Defendants have no policies excluding them from isolation. ECF

13 ¶¶ 70-71, 136. This request may lead to the discovery of admissible evidence

regarding Defendants’ knowledge of the risk of harm to pregnant women, the

measures they have taken to address this risk, and whether they have placed

pregnant women in isolation despite their knowledge of the risk. Plaintiffs’ request

is clear and Defendants have failed to explain why this request is overly broad and

burdensome.

      RFP 116: All DOCUMENTS, including the contents of any databases, that
      report, describe, summarize, analyze, discuss, calculate, OR comment on the
      number of PRISONERS in ISOLATION who leave their cells, OR the

                                         85
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 86 of 99




      frequency that PRISONERS in ISOLATION leave their cells, for access to
      the dayroom, visits, phone calls, showers, programs, medical care,
      recreation, mental health care, academic education, OR adult education. This
      request seeks DOCUMENTS in YOUR custody, control, OR possession
      except for DOCUMENTS that are solely kept in individual PRISONERS’
      electronic or paper records.
      DEFENDANT’S RESPONSE: … Defendants also object that “ALL
      DOCUMENTS, including the contents of any databases, that report,
      describe, summarize, analyze, discuss, calculate OR comment on” and “who
      leave their cells, OR the frequency that PRISONERS in ISOLATION leave
      their cells, for access to the dayroom, visits, phone calls, showers, programs,
      medical care, recreation, mental health care, academic education, OR adult
      education” are vague, ambiguous, overly broad, unduly burdensome and not
      proportional to the needs of this case. Plaintiffs’ case as alleged is a
      challenge to overarching state-wide policies, and not a “challenge to a series
      of distinct incidents.” DE 42, p. 4. The implementation of policy at the
      institution level and on an inmate-by-inmate basis does not address whether
      the “overarching policy” is constitutional and/or discriminatory. Defendants
      also object to producing documents that are exempt from public record
      and/or confidential under 945.10(1)(e) and (h), Fla. Stat., and
      119.071(3)(1)a, Fla. Stat., without an agreement and/or order governing
      confidentiality. Defendants object to this request on the basis that the
      requested documents contain safety and security-sensitive information and
      reveal, among other things, highly-confidential information regarding
      inmates, housing, post orders and other security issues.

      This request is relevant because Plaintiffs allege that Defendants rarely

afford people in isolation the opportunity to leave their cells, including when they

cancel recreation due to staffing shortages, provide educational services cell-front,

restrict access to personal visits, and deter people from leaving their cells by

destroying property during cell searches, which, combined with other deprivations,

results in a substantial risk of serious harm. ECF 13 ¶¶ 94-95, 97-98, 105-07, 111.



                                          86
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 87 of 99




Plaintiffs’ request is clear and Defendants have failed to explain why this request is

overly broad and burdensome.

      RFP 117: All DOCUMENTS, including the contents of any databases, that
      report, describe, summarize, analyze, discuss, calculate, OR comment on the
      number of PRISONERS in ISOLATION who receive, OR the frequency that
      PRISONERS in ISOLATION receive, academic education, adult education,
      mental health care, medical care, OR any programs inside their cells. This
      request seeks DOCUMENTS in YOUR custody, control, OR possession
      except for DOCUMENTS that are solely kept in individual PRISONERS’
      electronic or paper records.
      DEFENDANT’S RESPONSE: … Defendants also object that “ALL
      DOCUMENTS, including the contents of any databases, that report,
      describe, summarize, analyze, discuss, calculate OR comment on” and
      “receive, academic education, adult education, mental health care, medical
      care, OR any programs inside their cells” are vague, ambiguous, overly
      broad, unduly burdensome and not proportional to the needs of this case.
      Plaintiffs’ case as alleged is a challenge to overarching state-wide policies,
      and not a “challenge to a series of distinct incidents.” DE 42, p. 4. The
      implementation of policy at the institution level and on an inmate-by-inmate
      basis does not address whether the “overarching policy” is constitutional
      and/or discriminatory. Defendants also object to producing documents that
      are exempt from public record and/or confidential under 945.10(1)(e) and
      (h), Fla. Stat., and 119.071(3)(1)a, Fla. Stat., without an agreement and/or
      order governing confidentiality. Defendants object to this request on the
      basis that the requested documents contain safety and security- sensitive
      information and reveal, among other things, highly-confidential information
      regarding inmates, housing, post orders and other security issues.

      These documents are relevant because Plaintiffs allege that Defendants

deprive people in isolation of normal human contact, including by providing

medical care, mental health care, and education to them through their cells doors

instead of allowing them to come out of their cells. ECF 13 ¶¶ 93-94, 105.



                                         87
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 88 of 99




Plaintiffs’ request is clear and Defendants have failed to explain why this request is

overly broad and burdensome.

      RFP 135: All video and audio preserved by agreement between the parties
      in this Litigation.
      DEFENDANT’S RESPONSE: Defendants object to this request on the
      basis that requested video and audio contain safety and security-sensitive
      information and reveal, among other things, highly-confidential information
      regarding inmates, housing, post orders and other security issues.

      The parties agreed that Defendants would preserve video and audio for one

24-hour period in 11 different isolation units throughout the state. This video and

audio may lead to discovery of admissible evidence regarding, for example, the

interactions people in isolation have with staff members through their cell doors,

whether Defendants follow their written policies regarding out-of-cell activities,

the frequency with which people leave their isolation cells, and the general

conditions in isolation wings and dorms. ECF 13 ¶¶ 84-85, 87-88, 93-94, 104-06,

108, 111.

      RFP 136: All logs, maintenance work requests, memoranda, and
      COMMUNICATIONS related to the video and audio referenced in Request
      No. 135.
      DEFENDANT’S RESPONSE: Defendants object on the basis that
      Plaintiffs’ requests for the “logs, maintenance work requests, memoranda
      and COMMUNICATIONS” related thereto are not proportional to the needs
      of the case and are not relevant to the claims and defenses in the case.
      Defendants further object on the basis that the request is vague and
      ambiguous and therefore Defendants do not understand what is sought by
      Plaintiffs. Defendants also object to the extent this request seeks attorney-
      client and work product privileged information. Defendants object to this
                                         88
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 89 of 99




      request on the basis that the requested documents contain safety and
      security-sensitive information and reveal, among other things, highly-
      confidential information regarding inmates, housing, post orders and other
      security issues.

      This information related to the video and audio requested in RFP 135 is

relevant to verify that the equipment was functioning properly and that the video

and audio fairly and accurately depict the requested locations within isolation.

Plaintiffs’ request is clear and Defendants have failed to explain why this request is

overly broad and burdensome.

Plaintiffs’ First Request for Production to FDC:
      RFP 1: ALL POLICIES RELATED TO reasonable modifications of
      POLICIES or reasonable accommodations for PRISONERS with
      DISABILITIES in ISOLATION.
      DEFENDANT’S RESPONSE: FDC will produce Procedures 604.101,
      401.011, 401.014, 401.016, 401.017, 403.003, 403.006, 403.007, 403.008,
      403.011 and 403.013. …

      This request is directly relevant to Plaintiffs’ allegations that Defendants’

fail to provide reasonable modifications or accommodations to people with

disabilities in isolation. ECF 13 ¶¶ 131, 151-158. Although Defendants have

agreed to produce certain procedures promulgated from Tallahassee, they are

refusing to produce “policies,” as defined by Plaintiffs, responsive to this request

from specific prisons.

      RFP 2: ALL POLICIES RELATED TO PRISONERS with DISABILITIES
      in ISOLATION.



                                          89
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 90 of 99




      DEFENDANT’S RESPONSE: FDC will produce Procedures 604.101,
      401.011, 401.014, 401.016, 401.017, 403.003, 403.006, 403.007, 403.008,
      403.011 and 403.013. …

      Plaintiffs allege that Defendants discriminate against people with disabilities

in isolation by failing to reasonably modify their isolation policies and procedures

when the modifications are necessary to avoid discrimination on the basis of

disability; failing to ensure that people with disabilities in isolation have access to,

are permitted to participate in, and are not denied the benefits of, programs,

services, and activities because of their disabilities; and failing to ensure that

people with disabilities in isolation are housed in the most integrated setting

appropriate to meet their needs. ECF 13 ¶ 151. Policies related to people with

disabilities in isolation are directly relevant to these claims.

      RFP 3: ALL POLICIES RELATED TO AUXILIARY AIDS AND
      SERVICES for PRISONERS in ISOLATION.
      DEFENDANT’S RESPONSE: FDC will produce Procedures 604.101,
      401.011, 401.014, 401.016, 401.017, 403.003, 403.006, 403.008, 403.011
      and 403.013; Health Services Bulletins (HSB) 15.03.25, 15.03.25.01,
      15.03.25.02 and 15.03.25.03. …

      Plaintiffs allege that Defendants fail to modify policies for people with

vision, speech, or hearing disabilities in isolation. ECF 13 ¶ 156. Policies related

to auxiliary aids and services for people in isolation may lead to the discovery of

admissible evidence supporting or refuting Plaintiffs’ disability discrimination

claims. Although Defendants have agreed to produce certain procedures

                                           90
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 91 of 99




promulgated from Tallahassee, they are refusing to produce “policies,” as defined

by Plaintiffs, responsive to this request from specific prisons.

      RFP 4: ALL POLICIES RELATED TO DURABLE MEDICAL
      EQUIPMENT for PRISONERS in ISOLATION.
      DEFENDANT’S RESPONSE: FDC will produce Procedures 604.101,
      401.011, 401.014, 401.016, 401.017, 403.003, 403.006, 403.008, 403.011
      and 403.013; Health Services Bulletins (HSB) 15.03.25, 15.03.25.01,
      15.03.25.02 and 15.03.25.03. …

      Plaintiffs allege that Defendants deny people with physical disabilities

access to assistive devices including, for example, canes in isolation. ECF 13 ¶

157. Policies related to durable medical equipment for people in isolation may

lead to the discovery of admissible supporting or refuting Plaintiffs’ disability

discrimination claims. Although Defendants have agreed to produce certain

procedures promulgated from Tallahassee, they are refusing to produce “policies,”

as defined by Plaintiffs, responsive to this request from specific prisons.

      RFP 5: ALL POLICIES RELATED TO disposable medical supplies for
      PRISONERS in ISOLATION, including but not limited to catheters AND
      related supplies, gauze, tape, AND incontinence pads.
      DEFENDANT’S RESPONSE: FDC will produce Procedures 401.011,
      401.014, 401.016, 401.017, 403.003, 403.006 and 403.008. …

      Plaintiffs allege that Defendants deny people with physical disabilities

access to medical supplies including, for example, catheters in isolation. ECF 13

¶¶ 40, 157. Policies related to disposable medical supplies for people in isolation


                                          91
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 92 of 99




may lead to the discovery of admissible evidence supporting or refuting Plaintiffs’

disability discrimination claims. Although Defendants have agreed to produce

certain procedures promulgated from Tallahassee, they are refusing to produce

“policies,” as defined by Plaintiffs, responsive to this request from specific prisons.

      RFP 7: ALL POLICIES REATED TO the any staff review of AND
      response to the “Reasonable Modification or Accommodation Request for
      Inmates” (Form DC2-530A).

      RESPONSE: FDC will produce Procedures 604.101, 401.011, 401.014,
      401.116, 401.017, 403.003, 403.006, 403.007, 403.008, 403.011 and
      403.013. …

      This request is directly relevant to Plaintiffs’ allegations that Defendants’

fail to provide reasonable modifications or accommodations to people with

disabilities in isolation. ECF 13 ¶¶ 131, 151-158. Although Defendants have

agreed to produce certain procedures promulgated from Tallahassee, they are

refusing to produce “policies,” as defined by Plaintiffs, responsive to this request

from specific prisons.

PLAINTIFF HARVARD’S FIRST SET OF INTERROGATORIES TO
DEFENDANT FDC:

      INTERROGATORY 7: Describe in detail all criteria for any PRISONER
      to be admitted to a Secure Treatment Unit, the Diversion Treatment Unit,
      AND the Cognitive Treatment Unit at any FACILITY. The timeframe for
      these Interrogatories is from January 1, 2014, through the present, so if the
      criteria changed during that time period, provide all versions of the criteria.
      DEFENDANT’S RESPONSE: The FDC objects to this interrogatory to the
      extent it asks for information about the Diversion Treatment Unit (DTU) and

                                          92
   Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 93 of 99




      Cognitive Treatment Unit (CTU). These two units are not relevant to the
      issues set forth in the Complaint, namely the “isolation” of inmates for 22
      hours a day on average. Further, these two units do not house inmates who
      are classified as Close Management inmates. Those two units are for inmates
      diagnosed with a neurocognitive disorder that substantially interferes with
      the ability to meet the ordinary demands of daily living and inmates with a
      mental illness that is associated with serious impairment in psychological or
      behavioral function that substantially interferes with the ability to meet the
      ordinary demands of daily living in general population.

      Information regarding the Diversion Treatment Unit (DTU) and Cognitive

Treatment Unit (CTU) is relevant for the same reasons described for RFP 77.


      INTERROGATORY 8: For the FDC’s Secure Treatment Unit, the
      Diversion Treatment Unit, AND the Cognitive Treatment Unit, state how
      many beds are available in each unit at each FACILITY that has each unit,
      how many PRISONERS are currently on a waiting list for each unit, AND
      the names AND DC numbers of each PRISONER currently waiting for each
      program.
      DEFENDANT’S RESPONSE: The FDC objects to this interrogatory to the
      extent it asks for information about the Diversion Treatment Unit (DTU) and
      Cognitive Treatment Unit (CTU). These two units are not relevant to the
      issues set forth in the Amended Complaint, namely the “isolation” of
      inmates for 22 hours a day on average. Further, these two units do not house
      inmates who are classified as Close Management inmates. Those two units
      are for inmates diagnosed with a neurocognitive disorder that substantially
      interferes with the ability to meet the ordinary demands of daily living and
      inmates with a mental illness that is associated with serious impairment in
      psychological or behavior al function that substantially interferes with the
      ability to meet the ordinary demands of daily living in general population.
      For the STU, as of September 10, 2019, there are 92 single-man beds at
      Wakulla. The waiting list for the STU as of September 10, 2019 is 45. FDC
      objects to providing the names of those inmates on the waiting list as an
      invasion of those inmates’ privacy rights and not relevant to any issue in this
      case.



                                         93
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 94 of 99




      Information regarding the Diversion Treatment Unit (DTU) and Cognitive

Treatment Unit (CTU) is relevant for the reasons described for RFP 77.

Defendants’ refusal to provide the names of people in the STU, DTU, or CSU is

without merit. Plaintiffs propounded this interrogatory to identify individuals who

have participated in FDC’s programs that have diverted people from, or served as

alternatives to, the general population or isolation. Plaintiffs are entitled to obtain

such information before class certification for the purpose of demonstrating the

commonality and typicality of their claims. With respect to the merits of the case,

this information will help Plaintiffs locate witnesses to the measures Defendants

have taken to ensure that some people with disabilities are housed in the most

integrated setting appropriate to meet their needs. The Court has entered a HIPAA

Qualified Protective Order that is sufficient to protect the privacy interests of

people who participated in these programs.


      INTERROGATORY 15: Identify at each FACILITY in each type of
      ISOLATION (CM I, II, II; MM; DC; AND AC) the number of times during
      each month from June 1, 2019, through the present, that mental health staff
      provided each of the following services: 1) psychiatrist visits; 2) mental
      health counselor visits; 3); mental health rounds; AND 4) group therapy.
      DEFENDANT’S RESPONSE: FDC objects that this interrogatory is
      overly broad, unduly burdensome, not proportional to the needs of the case
      and not reasonably calculated to lead to the discovery of admissible
      evidence. As Plaintiffs assert: “[t]he claims in Plaintiffs’ First Amended
      Complaint (Complaint) stem from one overarching policy and practice:
      Defendants lock people in their cells for 22 hours or more a day and deprive
      them of normal human contact, environmental simulations, and exercise, a

                                           94
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 95 of 99




      practice that experts refer to as ‘isolation’ and that is increasingly recognized
      worldwide as torture. Defendants’ emphasis on Plaintiffs’ individual
      experiences as a result of this policy and practice is a futile attempt to
      reframe this case as a challenge to a series of distinct incidents. That is not
      the case Plaintiffs’ have pleaded” D.E. 42, p. 1. Thus, Plaintiffs’ request for
      the number of times during each month that various forms of mental health
      services were provided to individual inmates is not relevant to the claims
      being asserted. As Plaintiffs’ put it, they are challenging the “overarching
      policy and practice,” which can be found in the Florida Administrative
      Code. See F.A.C. 33-601.800. … Apart from that overarching policy, the
      mental health treatment, services, and therapy that each individual inmate
      receives will be determined on a case-by-case basis based on that inmates’
      mental health evaluation and treatment plan.

      Plaintiffs allege that despite Defendants’ knowledge of the risk of harm, they

fail to adequately monitor people for health risks prior to and during their time in

isolation for signs of worsening mental illness, self-harm, and suicidality in

isolation. ECF 13 ¶ 138. Plaintiffs also allege that Defendants fail to consistently

complete health care rounds and evaluations of people in isolation. ECF 13 ¶ 138.

Plaintiffs’ requests for information regarding the frequency with which mental

health staff provide services in isolation is directly relevant to Plaintiffs’ deliberate

indifference and disability discrimination claims.

      INTERROGATORY 16: Identify at each FACILITY the location of every
      ISOLATION cell, including the dorm, wing, cell number AND type of
      ISOLATION (Close Management II, II and III; Maximum Management;
      Disciplinary Confinement; AND Administrative Confinement).
      DEFENDANT’S RESPONSE: The FDC objects to this interrogatory as not
      relevant to any issue asserted in this case. This case concerns the
      constitutionality of the “conditions of confinement” based on the
      overarching policy of the FDC. The location of every cell, including the
      dorm, wing and cell number is not relevant to any issue in this case. A list of

                                           95
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 96 of 99




      all cell locations, such as Y1 and G3, bears no relationship to the issues
      asserted in this case. …

      Plaintiffs make a series of allegations regarding the conditions of isolation

cells, including the physical description of each individual cell and the overall

environment in isolation dorms. ECF 13 ¶¶ 85-89. Plaintiffs will conduct

inspections of the locations where there is isolation, as allowed under Fed. R. Civ.

P. 34 and will examine cell conditions. Plaintiffs need specific information about

isolation wings, dorms, and cells to plan for where they will conduct their

inspections. This information is also relevant because documents produced in

response to RFPs may list cell numbers, wings, or dorms without identifying

whether the location is in isolation. For example, MINS reports and incident

reports regarding suicides and suicide attempts refer only to cell numbers and

dorms, and Plaintiffs may need this information to determine whether the specific

cells or dorms where the suicides or suicide attempts occurred were in isolation.

                                  CONCLUSION

       As this Court has recognized, discovery is an appropriate device to unveil

“[t]he specific policies, practices, or customs underlying the isolation and the

conditions imposed during isolation.” G.H., et al., v. Marstiller, No. 4:19-cv-431-

MW-CAS, ––– F.Supp.3d ––––, ––––, 2019 WL 6694738, at *3 (N.D. Fla. Dec. 6,

2019) (citing Harvard v. Inch, Case No. 4:19-cv-212-MW-CAS, ––– F.Supp.3d ––


                                          96
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 97 of 99




––, ––––, 2019 WL 5587314, at *3 (N.D. Fla. Oct. 24, 2019)). Based on the

reasons outlined in this motion, the Court should reject Defendants’ attempt to

obstruct Plaintiffs’ access to such information, and instead overrule Defendants’

objections, compel Defendants to produce the requested documents and respond to

interrogatories, set deadlines for production and responses, and award reasonable

attorneys’ fees and costs.

                                              Respectfully Submitted,
Dated: December 12, 2019                      _________________________
                                              Kelly Knapp
                                              Fla. Bar No. 1011018
                                              Southern Poverty Law Center
                                              4770 Biscayne Blvd., Suite 760
                                              Miami, FL 33137
                                              Telephone: (786) 347-2056
                                              kelly.knapp@splcenter.org
                                              Fla. Bar No. 119372

                                              Shalini Goel Agarwal
                                              Fla. Bar No. 90843
                                              Sumayya Saleh
                                              Fla. Bar No. 119372
                                              Southern Poverty Law Center
                                              106 East College Ave., #1010
                                              Tallahassee, FL 32302
                                              Telephone: (850) 521-3024
                                              sumayya.saleh@splcenter.org
                                              shalini.agarwal@splcenter.org


                                              Lisa Graybill*
                                              Texas Bar No. 24054454

                                         97
Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 98 of 99




                                      Southern Poverty Law Center
                                      201 St. Charles Avenue, Suite 2000
                                      New Orleans, LA 70170
                                      Telephone: (334) 549-0498
                                      lisa.graybill@splcenter.org

                                      Andrea Costello
                                      Fla. Bar No. 532991
                                      Christopher M. Jones
                                      Fla. Bar No. 994642
                                      Jennifer Painter
                                      Fla. Bar No. 110966
                                      Aimee Lim
                                      Fla. Bar. No. 116209
                                      Florida Legal Services
                                      122 E. Colonial Drive, Suite 100
                                      Orlando, FL 32801
                                      Telephone: (407) 801-0332 (direct)
                                      andrea@floridalegal.org
                                      christopher@floridalegal.org
                                      jennifer.painter@floridalegal.org

                                      Dante P. Trevisani
                                      Fla. Bar No. 72912
                                      Laura A. Ferro
                                      Fla. Bar No. 1015841
                                      Sam Thypin-Bermeo
                                      Fla. Bar No. 1019777
                                      Florida Justice Institute, Inc.
                                      100 SE 2nd St., Ste 3750
                                      Miami, FL 33131
                                      Telephone: (305) 358-2081
                                      dtrevisani@floridajusticeinstitute.org
                                      lferro@floridajusticeinstitute.org

                                      *Admitted pro hac vice


                                 98
    Case 4:19-cv-00212-MW-CAS Document 65-1 Filed 12/12/19 Page 99 of 99




                                              Attorneys for Plaintiffs


                            Local Rule 7.1(B) Certificate

      Under Rules 7.1(B) and (C) of the Local Rules of the Northern District of

Florida, undersigned counsel certifies that Plaintiffs’ counsel has conferred with

counsel for the Defendants about the relief sought in this motion. Defendants

object to the relief requested.

                                                    _______________________
                                                    Kelly Knapp
                            Local Rule 7.1(F) Certificate

      Under Rule 7.1(F) of the Local Rules of the Northern District of Florida,

undersigned counsel certifies that this motion contains 24,635 words.

                                                    _______________________
                                                    Kelly Knapp




                                         99
